Exhibit 10.1

EXECUTION COPY

 

 

 

TERM LOAN AGREEMENT

dated as of

August 26, 2014,

among

MARATHON PETROLEUM CORPORATION,

The LENDERS Party Hereto

and

THE ROYAL BANK OF SCOTLAND PLC,

as Administrative Agent

 

 

RBS SECURITIES INC.,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

BARCLAYS BANK PLC,

CITIGROUP GLOBAL MARKETS INC.,

and

MORGAN STANLEY SENIOR FUNDING, INC.,

Joint Lead Arrangers and Joint Bookrunners

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

Syndication Agent

BARCLAYS BANK PLC,

CITIGROUP GLOBAL MARKETS INC., and

MORGAN STANLEY SENIOR FUNDING, INC.,

Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page  

Article I Definitions

     1   

Section 1.01

    

Defined Terms

     1   

Section 1.02

    

Classification of Loans and Borrowings

     18   

Section 1.03

    

Terms Generally

     18   

Section 1.04

    

Accounting Terms; GAAP

     18   

Article II Commitments and Loans

     18   

Section 2.01

    

Loans

     18   

Section 2.02

    

Loans and Borrowings

     19   

Section 2.03

    

Requests for Borrowings

     19   

Section 2.04

    

Intentionally Omitted

     20   

Section 2.05

    

Intentionally Omitted

     20   

Section 2.06

    

Funding of Borrowings

     20   

Section 2.07

    

Interest Elections

     20   

Section 2.08

    

Termination and Reduction of Commitments

     21   

Section 2.09

    

Repayment of Loans; Evidence of Debt

     22   

Section 2.10

    

Prepayment of Loans

     22   

Section 2.11

    

Fees

     23   

Section 2.12

    

Interest

     23   

Section 2.13

    

Alternate Rate of Interest

     24   

Section 2.14

    

Increased Costs

     24   

Section 2.15

    

Break Funding Payments

     25   

Section 2.16

    

Taxes

     26   

Section 2.17

    

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     29   

Section 2.18

    

Mitigation Obligations; Replacement of Lenders

     30   

Section 2.19

    

Defaulting Lenders

     31   

Article III Representations and Warranties

     31   

Section 3.01

    

Organization; Powers

     32   

Section 3.02

    

Authorization; Enforceability

     32   

Section 3.03

    

Governmental Approvals; No Conflicts

     32   

Section 3.04

    

Financial Condition; No Material Adverse Change

     32   

Section 3.05

    

Litigation and Environmental Matters

     32   

Section 3.06

    

Compliance with Laws; No Default

     33   

Section 3.07

    

Margin Regulations; Investment Company Status

     33   

Section 3.08

    

Taxes

     33   

Section 3.09

    

ERISA

     33   

Section 3.10

    

Disclosure

     33   

Section 3.11

    

Subsidiaries

     34   

Section 3.12

    

Anti-Corruption Laws and Sanctions

     34   

Article IV Conditions

     34   

Section 4.01

    

Conditions to Effectiveness of this Agreement (Execution Date)

     34   

 

i



--------------------------------------------------------------------------------

            Page  

Section 4.02

    

Conditions to Loans (Closing Date)

     35   

Article V Affirmative Covenants

     37   

Section 5.01

    

Financial Statements; Ratings Change and Other Information

     37   

Section 5.02

    

Notices of Defaults

     38   

Section 5.03

    

Existence; Conduct of Business

     38   

Section 5.04

    

Payment of Taxes and other Obligations

     38   

Section 5.05

    

Maintenance of Properties; Insurance

     39   

Section 5.06

    

Books and Records; Inspection Rights

     39   

Section 5.07

    

Compliance with Laws

     39   

Section 5.08

    

Use of Proceeds

     39   

Section 5.09

    

Anti-Corruption Laws and Sanctions

     39   

Article VI Negative Covenants

     40   

Section 6.01

    

Indebtedness

     40   

Section 6.02

    

Liens and Sale and Leaseback Transactions

     41   

Section 6.03

    

Fundamental Changes

     42   

Section 6.04

    

Transactions with Affiliates

     43   

Section 6.05

    

Intentionally Omitted

     43   

Section 6.06

    

Intentionally Omitted

     43   

Section 6.07

    

Intentionally Omitted

     43   

Section 6.08

    

Maximum Consolidated Net Debt to Total Capitalization Ratio

     43   

Article VII Events of Default

     43   

Article VIII The Administrative Agent

     45   

Article IX Miscellaneous

     48   

Section 9.01

    

Notices

     48   

Section 9.02

    

Waivers; Amendments

     49   

Section 9.03

    

Expenses; Indemnity; Damage Waiver

     50   

Section 9.04

    

Successors and Assigns

     51   

Section 9.05

    

Survival

     55   

Section 9.06

    

Counterparts; Integration; Effectiveness

     55   

Section 9.07

    

Severability

     55   

Section 9.08

    

Right of Setoff

     56   

Section 9.09

    

Subsidiary Guarantees

     56   

Section 9.10

    

Governing Law; Jurisdiction; Consent to Service of Process

     56   

Section 9.11

    

WAIVER OF JURY TRIAL

     57   

Section 9.12

    

Headings

     57   

Section 9.13

    

Confidentiality

     57   

Section 9.14

    

Interest Rate Limitation

     58   

Section 9.15

    

USA PATRIOT Act

     58   

Section 9.16

    

No Advisory or Fiduciary Responsibility

     59   

 

ii



--------------------------------------------------------------------------------

SCHEDULES: Schedule 1.01 – Description of MPLX Drop-Down Transactions Schedule
2.01 – Commitments Schedule 3.05 – Disclosed Matters Schedule 3.11 –
Subsidiaries Schedule 6.01 – Existing Indebtedness Schedule 6.02 – Existing
Liens EXHIBITS: Exhibit A – Form of Assignment and Assumption Exhibit B – Form
of Borrowing Request Exhibit C – Form of Interest Election Request Exhibit D –
Form of Note Exhibit E-1 – Form of U.S. Tax Compliance Certificate (For Non-U.S.
Lenders That Are Not Partnerships for U.S. Federal Income Tax Purposes) Exhibit
E-2 – Form of U.S. Tax Compliance Certificate (For Non-U.S. Lenders That Are
Partnerships for U.S. Federal Income Tax Purposes) Exhibit E-3 – Form of U.S.
Tax Compliance Certificate (For Non-U.S. Participants That Are Not Partnerships
for U.S. Federal Income Tax Purposes) Exhibit E-4 – Form of U.S. Tax Compliance
Certificate (For Non-U.S. Participants That Are Partnerships for U.S. Federal
Income Tax Purposes) Exhibit F-1 – Intentionally Omitted Exhibit F-2 –
Intentionally Omitted Exhibit G – Form of Subsidiary Guarantee Exhibit H – Form
of Responsible Officer’s Certificate

 

iii



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT dated as of August 26, 2014, among MARATHON PETROLEUM
CORPORATION, the Lenders party hereto and THE ROYAL BANK OF SCOTLAND PLC, as
Administrative Agent.

The parties hereto agree as follows:

Article I

Definitions

Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition” means the acquisition contemplated by the Acquisition Agreement.

“Acquisition Agreement” means the Purchase Agreement, dated as of May 21, 2014,
by and between Speedway and Hess, as it may from time to time be amended,
modified, restated or supplemented.

“Act” has the meaning assigned to such term in Section 9.15.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means The Royal Bank of Scotland plc, in its capacity as
administrative agent for the Lenders hereunder, and any successor in such
capacity.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Commitments” means, at any time, the sum of the Commitments of all
Lenders at such time. The amount of the Aggregate Commitments as of the
Execution Date is $700,000,000.

“Agreement” means this Term Loan Agreement, as it may from time to time be
amended, modified, restated or supplemented.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% per annum and (c) the LIBO Rate on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) for a deposit in dollars with a maturity of one month plus 1% per
annum. For purposes of this definition, the LIBO Rate for any day shall be based
on the rate of interest per annum (rounded upward to the nearest 1/100 of 1%) as
calculated by ICE Benchmark Administration Limited (or



--------------------------------------------------------------------------------

any other person which takes over the administration of that rate) and obtained
through a nationally recognized service such as the Dow Jones Market Service
(Telerate) or Reuters as the London interbank offered rate for deposits in
dollars at approximately 11:00 a.m., London time, on such day. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the LIBO Rate, respectively.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption.

“Applicable Percentage” means, with respect to any Lender at any time, (a) prior
to the Closing Date, the percentage of the Aggregate Commitments (disregarding,
to the extent applicable pursuant to Section 2.19, any Defaulting Lender’s
Commitment) represented by such Lender’s Commitment at such time, and (b) after
the Closing Date, the percentage of the aggregate outstanding principal amount
of all Loans at such time represented by the outstanding principal amount of
such Lender’s Loans at such time. If all of the Commitments have terminated or
expired and no Loans are outstanding, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any permitted assignments made hereunder and, to the extent applicable pursuant
to Section 2.19, any Lender’s status as a Defaulting Lender at the time of
determination.

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, the applicable rate per annum set forth below under the caption “ABR
Spread” or “Eurodollar Spread”, as the case may be, based upon the ratings by
Moody’s and S&P, respectively, applicable on such date to the Index Debt:

 

Index Debt Ratings (S&P / Moody’s):

   ABR
Spread     Eurodollar
Spread  

Level I A-/A3

     0 %      0.875 % 

Level II BBB+/Baa1

     0 %      1.000 % 

Level III BBB/Baa2

     0.125 %      1.125 % 

Level IV BBB-/Baa3

     0.375 %      1.375 % 

Level V BB+/Ba1

     0.750 %      1.750 % 

For purposes of the foregoing, (a) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the next succeeding paragraph of this definition), then such
rating agency shall be deemed to have established a rating in Level V, (b) if
the ratings established or deemed to have been established by Moody’s and S&P
for the Index Debt shall fall within different Levels, the Applicable Rate shall
be based on the higher of the two ratings unless one of

 

2



--------------------------------------------------------------------------------

the two ratings is two or more Levels lower than the other, in which case the
Applicable Rate shall be determined by reference to the Level one rating lower
than the higher of the two ratings, and (c) if the ratings established or deemed
to have been established by Moody’s and S&P for the Index Debt shall be changed
(other than as a result of a change in the rating system of Moody’s or S&P),
such change shall be effective as of the date on which it is first announced by
the applicable rating agency, irrespective of when notice of such change shall
have been furnished by the Borrower to the Administrative Agent and the Lenders
pursuant to Section 5.01 or otherwise. Each change in the Applicable Rate shall
apply during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change.

If the rating system of Moody’s or S&P shall change, or if either such rating
agency shall cease to be in the business of rating corporate debt obligations,
the Borrower and the Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation.

If both of Moody’s and S&P shall at any time fail to have in effect a rating for
the Index Debt (other than by reason of the circumstances referred to in the
immediately preceding paragraph of this definition), the Borrower may seek and
obtain a rating of the Facility from Moody’s and/or S&P, and on and after the
date on which such rating of the Facility is obtained until such time (if any)
that a rating for the Index Debt becomes effective again, the Applicable Rate
shall be based on such rating or ratings of the Facility in the same manner as
provided herein with respect to the ratings for the Index Debt. For any day when
no rating for the Index Debt is in effect (other than by reason of the
circumstances referred to in the immediately preceding paragraph of this
definition) and no rating of the Facility has been obtained, the Applicable Rate
shall be the rates set forth opposite Level V on the pricing grid above.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Arrangers” means RBS Securities Inc., The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
Barclays Bank PLC, Citigroup Global Markets Inc. and Morgan Stanley Senior
Funding, Inc.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent in consultation
with the Borrower.

“Attributable Debt” means, as of any date of determination, the present value
(discounted semiannually at an interest rate implicit in the terms of the
relevant lease) of the obligation of a lessee for rental payments pursuant to
any Sale and Leaseback Transaction (reduced by the amount of the rental
obligations of any sublessee of all or part of the same property) during the
remaining term of such Sale and Leaseback Transaction (including any period for
which the lease relating thereto has been extended), such rental payments not to
include amounts payable by the lessee for maintenance and repairs, insurance,
taxes, assessments and similar charges and for contingent rents (such as those
based on sales). In the case of any Sale and Leaseback Transaction in which the
lease is terminable by the lessee upon the payment of a penalty, such rental
payments shall be considered for purposes of this definition to be the lesser of
(a) the rental payments to be paid under such Sale and Leaseback Transaction
until the first date (after the date of such determination) upon which it may be
so terminated plus the then applicable penalty upon such termination and (b) the
rental payments required to be paid during the remaining term of such Sale and
Leaseback Transaction (assuming such termination provision is not exercised).

 

3



--------------------------------------------------------------------------------

“Bankruptcy Event” means, with respect to any Person, that such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority, so long as such ownership interest does not result
in or provide such Person with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Person (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Marathon Petroleum Corporation, a Delaware corporation.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, which, if in writing, shall be substantially in
the form of Exhibit B.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP (as GAAP was in effect on December 31,
2013), and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP (as GAAP was in effect on
December 31, 2013).

“Cash Equivalents” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

 

4



--------------------------------------------------------------------------------

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e) deposits in money market funds which invest 95% or more of their funds in
investments described in any of clauses (a), (b) and (c) above; and

(f) in the case of any Subsidiary organized or operating outside the United
States, other short-term investments that are analogous to the foregoing, are of
comparable credit quality and are customarily used by companies in the
applicable foreign jurisdiction for cash management purposes.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of Rule 13d-5 of the Exchange Act as in effect on the date hereof), of
Equity Interests representing more than 35% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of the Borrower
entitled to vote in the election of directors (other than such Equity Interests
having such power only by reason of the happening of a contingency which
contingency has not yet happened); or (b) a majority of the members of the board
of directors of the Borrower ceases to be composed of individuals (i) who were
members of such board on the Execution Date, (ii) whose election, nomination or
appointment to such board was approved by individuals referred to in clause
(i) above constituting at the time of such election, nomination or appointment
at least a majority of such board or (iii) whose election, nomination or
appointment to such board was approved by individuals referred to in clauses
(i) and (ii) above constituting at the time of such election, nomination or
appointment at least a majority of such board.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty by any Governmental Authority, (b) any change in any
law, rule, regulation or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) of any Governmental Authority; provided, however, that
for purposes of this Agreement (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, promulgated or issued.

“Charges” has the meaning assigned to such term in Section 9.14.

“Closing Date” means the date on which the conditions specified in Section 4.02
are satisfied (or waived in accordance with Section 9.02).

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

 

5



--------------------------------------------------------------------------------

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
that is distributed to the Administrative Agent or any Lender by means of
electronic communications pursuant to Section 9.01, including through the
Platform.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“consolidated” used with reference to a subsidiary means that such subsidiary’s
accounts are consolidated with those of the Borrower in the Borrower’s
consolidated financial statements prepared in accordance with GAAP.

“Consolidated Net Debt” means, at any date, (a) without duplication, the
aggregate amount of the Indebtedness of the Borrower and the Subsidiaries of the
type specified in clause (a), (b), (c), (d) or (g), clause (h) or (i) (so long
as obligations specified in such clause are not contingent) or clause (f) (if
the Guarantees specified in such clause are of Indebtedness of the type referred
to above) of the definition of “Indebtedness” as of such date determined on a
consolidated basis, but excluding any Securitization Indebtedness, less (b) the
aggregate amount of cash and Cash Equivalents of the Borrower and the
Subsidiaries (other than any Securitization Subsidiary) as of such date
determined on a consolidated basis in accordance with GAAP, provided that, for
purposes of this clause (b), (i) any portion of such aggregate amount that
appears (or would be required to appear) as “restricted” on a consolidated
balance sheet of the Borrower and the Subsidiaries prepared in accordance with
GAAP will be excluded and (ii) so long as any Securitization Indebtedness shall
be outstanding in respect of any Securitization Transaction, such aggregate
amount shall be reduced (but not below zero) by an amount equal to the lesser of
(A) the amount of the Securitization Indebtedness outstanding at such date in
respect of such Securitization Transaction and (B) the amount of the proceeds of
such Securitization Transaction received by the Borrower or any Subsidiary
(excluding any Securitization Subsidiary) directly or indirectly (including
through any Securitization Subsidiary) from third parties. For the avoidance of
doubt, the amounts referred to above shall be determined, at any time, excluding
all amounts attributable to any Person that at such time is expressly deemed not
to be a Subsidiary pursuant to the definition of such term (other than any
Indebtedness of such Person of the type referred to above that shall have been
Guaranteed by the Borrower or any Subsidiary).

“Consolidated Net Tangible Assets” means, at any date, (a) total assets of the
Borrower and the Subsidiaries determined on a consolidated basis in accordance
with GAAP (but, for the avoidance of doubt, excluding, at any time, all amounts
attributable to the assets of, and all equity investments in, any Person that at
such time is expressly deemed not to be a Subsidiary pursuant to the definition
of such term) minus (b) the sum of (i) current liabilities (excluding short-term
Indebtedness and the current portion of long-term Indebtedness) of the Borrower
and the Subsidiaries and (ii) goodwill and other intangible assets of the
Borrower and the Subsidiaries, in each case determined on a consolidated basis
in accordance with GAAP, all as reflected in the consolidated financial
statements of the Borrower most recently delivered to the Administrative Agent
and the Lenders pursuant to Section 5.01(a) or 5.01(b) (or, prior to the first
delivery of such financial statements, the consolidated financial statements of
the Borrower referred to in Section 3.04(a)). For purposes of this definition,
the amount of assets and liabilities of any Subsidiary that is not wholly owned
by the Borrower shall be included or deducted, as the case may be, only to the
extent of the proportional equity interest directly or indirectly owned by the
Borrower in such Subsidiary, provided that, in the case of any such liabilities,
to the extent such liabilities are recourse to the Borrower or any other
Subsidiary, the full amount of such liabilities that are so recourse shall be
deducted for purposes of this definition.

 

6



--------------------------------------------------------------------------------

“Consolidated Stockholders’ Equity” means, at any date, the total stockholders’
equity of the Borrower and the Subsidiaries, determined on a consolidated basis
in accordance with GAAP (but, for the avoidance of doubt, excluding, at any
time, all amounts attributable to (including all retained earnings of) any
Person that at such time is expressly deemed not to be a Subsidiary pursuant to
the definition of such term).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Contact” means, with respect to each Credit Party, such Person
designated in the Administrative Questionnaire or other notice provided to the
Administrative Agent as the Credit Contact for such Credit Party.

“Credit Party” means the Administrative Agent or any Lender.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within three Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, unless such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, or (ii) pay over to any Credit Party
any other amount required to be paid by it hereunder, unless (in the case of
this clause (ii)) such Lender notifies the Administrative Agent in writing that
such failure is the result of a good faith dispute with respect to the
requirement to pay such amount, (b) has notified the Borrower or any Credit
Party in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by the Borrower or a Credit Party, acting in
good faith, to provide a certification in writing from an authorized officer of
such Lender that it will comply with its obligations to fund prospective Loans,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon the Borrower’s or such Credit Party’s receipt of such
certification in form and substance satisfactory to the Borrower or such Credit
Party, as applicable, and the Administrative Agent, or (d) has become the
subject of a Bankruptcy Event.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed on Schedule 3.05.

“dollars” or “$” refers to lawful money of the United States of America.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

7



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) the violation of any Environmental Law, (b) any Environmental Law with
respect to the generation, use handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest (other than any debt security which by its terms is convertible
at the option of the holder into Equity Interests, to the extent such holder has
not so converted such debt security).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) a failure by any Plan
to satisfy the “minimum funding standards” (as defined in Section 412 of the
Code or Section 302 of ERISA) applicable to such Plan, in each instance, whether
or not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (e) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Events of Default” has the meaning assigned to such term in Article VII.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any

 

8



--------------------------------------------------------------------------------

political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of a Lender, U.S. federal withholding Taxes imposed on amounts payable
to or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment request by the Borrower under Section 2.18) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.16, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.16(f) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

“Execution Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Existing Securitization Facility” means the Amended and Restated Receivables
Purchase Agreement dated as of October 1, 2011, by and among MPC Trade
Receivables Company LLC, Marathon Petroleum Company LP, the Purchasers (as
defined therein) from time to time party thereto, JPMorgan Chase Bank, N.A., as
administrative agent, and certain other agents from time to time party thereto.

“Facility” means the term loan facility provided for herein.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of the Borrower.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance

 

9



--------------------------------------------------------------------------------

or supply funds for the purchase of) any security for the payment thereof,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation or (d) as an
account party in respect of any letter of credit or letter of guaranty issued to
support such Indebtedness or obligation; provided that the term Guarantee shall
not include endorsements for collection or deposit in the ordinary course of
business.

“Guarantor” means, at any time, each Subsidiary of the Borrower that is party to
a Subsidiary Guarantee as a guarantor.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hess” means Hess Corporation, a Delaware corporation.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) accounts
payable and accrued liabilities incurred in the ordinary course of business and
(ii) amounts which are being contested in good faith and for which reserves in
conformity with GAAP have been provided), (e) all Indebtedness of others secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person (other than, in the case of property owned or acquired
by the Borrower or any Subsidiary, Liens on Equity Interests in Joint Ventures
which are permitted under Section 6.02(a)(ix)), whether or not the Indebtedness
secured thereby has been assumed, but only to the extent of such property’s fair
market value, (f) all Guarantees by such Person of Indebtedness of others,
(g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances. The Indebtedness
of any Person shall include the Indebtedness of any other Person (including any
partnership in which such Person is a general partner) to the extent such Person
is legally liable therefor as a result of such Person’s ownership interest in or
other relationship with such other Person, except to the extent the terms of
such Indebtedness provide that such Person is not liable therefor. The
Indebtedness of any Person shall not include endorsements of checks, bills of
exchange and other instruments for deposit or collection in the ordinary course
of business.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Information” has the meaning assigned to such term in Section 3.10.

 

10



--------------------------------------------------------------------------------

“Information Memorandum” means the Confidential Information Memorandum dated
July 2014, relating to the Borrower and the Facility.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07, which, if in writing,
shall be substantially in the form of Exhibit C.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (b) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made.

“IRS” means the United States Internal Revenue Service.

“Joint Venture” means a joint venture entity the Equity Interests of which are
owned by the Borrower or a Subsidiary with a third party so long as such joint
venture entity does not constitute a Subsidiary.

“Joint Venture Obligations” means, with respect to any Joint Venture owned in
part by the Borrower or any Subsidiary, Indebtedness of such Joint Venture that
is non-recourse to the Borrower or any Subsidiary or to any property of the
Borrower or any Subsidiary other than the Equity Interests in such Joint
Venture.

“Lender Parent” means, with respect to any Lender, each Person in respect of
which such Lender is, directly or indirectly, a subsidiary.

“Lenders” means (a) the Persons listed on Schedule 2.01, and (b) any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.

“LIBO Rate” means, for any Interest Period, the rate of interest per annum
(rounded upward to the nearest 1/100 of 1%) as calculated by ICE Benchmark
Administration Limited (or any other Person which takes over the administration
of that rate) and obtained through a nationally recognized service such as the
Dow Jones Market Service (Telerate) or Reuters as the London interbank offered
rate (the “LIBO Screen Rate”) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period as the rate for
dollar deposits with a maturity equal to such Interest Period; provided that if
the LIBO Screen Rate shall be less than zero, the LIBO Rate shall be deemed to
be zero for purposes of this Agreement.

 

11



--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset or (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Loan” means a loan made by a Lender to the Borrower under Section 2.01.

“Loan Documents” means this Agreement, each Subsidiary Guarantee (if any) and
each promissory note executed and delivered by the Borrower under
Section 2.09(e) (if any).

“Loan Parties” means the Borrower and each Guarantor.

“Material Adverse Change” means any event, development or circumstance that has
had or could reasonably be expected to have a Material Adverse Effect.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or financial condition of the Borrower and the
Subsidiaries, taken as a whole, (b) the ability of the Borrower and the
Guarantors to perform their obligations under the Loan Documents or (c) the
rights and remedies of the Administrative Agent and the Lenders under the Loan
Documents (it being understood that in no event shall the consummation of the
Acquisition as contemplated by and effected substantially in accordance with the
terms of the Acquisition Agreement constitute a Material Adverse Effect).

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and the Subsidiaries in an aggregate principal amount exceeding
$100,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.

“Maturity Date” means the fifth anniversary of the Closing Date.

“Maximum Rate” has the meaning assigned to such term in Section 9.14.

“Moody’s” means Moody’s Investors Service, Inc., or any successor to the rating
agency business thereof.

“MPLX” means MPLX LP, a Delaware limited partnership.

“MPLX Drop-Down Transactions” means any acquisition by MPLX or one or more of
its subsidiaries, in a single transaction or in a series of related
transactions, of midstream assets (including pipeline systems, barges, transport
trucks, rail cars, barge docks, tank farms, terminals and other assets used in
the storage or transport of crude oil, refined products and other
hydrocarbon-based products) of the Borrower or any Subsidiary, and all
transactions consummated or agreements entered into in connection therewith,
including the transactions set forth on Schedule 1.01; provided that (a) such
acquisition shall be made for fair value (as reasonably determined by the chief
financial officer of the Borrower) and (b) such acquisition is otherwise on
terms and conditions that are fair and reasonable to the Borrower and the
Subsidiaries, taking into account the totality of the relationship between the
Borrower and the Subsidiaries, on the one hand, and MPLX and its subsidiaries,
on the other.

 

12



--------------------------------------------------------------------------------

“MPLX GP” means MPLX GP LLC, a Delaware limited liability company.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Non-Guarantor Subsidiary” means a Subsidiary of the Borrower that is not a
Guarantor.

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“OFAC” means the United States Treasury Department Office of Foreign Assets
Control.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
under Section 2.18).

“Outside Closing Date” means October 31, 2014.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that (i) are not yet due, (ii) are not more
than 60 days past due and not subject to penalties for non-payment or (iii) are
being contested in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
workmen’s, landlords’ and other like Liens arising in the ordinary course of
business (or deposits to obtain the release of such Liens) and securing
obligations that are not overdue for more than 60 days or, if so overdue, that
are being contested in compliance with Section 5.04;

(c) pledges and deposits made in compliance with, or deemed trusts arising in
connection with, workers’ compensation, unemployment insurance and other social
security laws or regulations (other than Liens imposed by ERISA);

(d) Liens and deposits to secure the performance of bids, trade contracts,
government contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

 

13



--------------------------------------------------------------------------------

(e) judgment or attachment liens in respect of judgments that do not constitute
an Event of Default under clause (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrower or any Subsidiary;

(g) any Lien in favor of the United States of America, any state or any agency,
department, political subdivision or other instrumentality of either, to secure
partial, progress or advance payments to the Borrower or any Subsidiary pursuant
to the provisions of any contract or any statute;

(h) Liens created or evidenced by or resulting from precautionary financing
statements filed by lessors of property (but only relating to the leased
property), other than in connection with capital leases and sale-leasebacks;

(i) Liens imposed by ERISA which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
set aside in accordance with GAAP, provided that the aggregate amount of the
obligations secured by such Liens shall not at any time exceed $50,000,000; and

(j) Liens in favor of banks having a right of setoff, revocation, refund or
chargeback with respect to money or instruments of the Borrower or any of its
Subsidiaries on deposit with or in the possession of such bank, in each case in
the ordinary course of business;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness of the type included in clause (a) of the definition of
the term “Consolidated Net Debt”.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning assigned to such term in Section 9.01(d).

“Prime Rate” means the rate of interest per annum quoted in the “Money Rates”
section of The Wall Street Journal from time to time and designated as the
“Prime Rate.” If such prime rate, as quoted, is split between two or more
different interest rates, then the “Prime Rate” shall be the highest of such
interest rates. If such prime rate shall cease to be published or is published
infrequently or sporadically, then the “Prime Rate” shall be determined by
reference to another base rate, prime rate or similar lending rate index,
generally accepted on a national basis, as selected by the Administrative Agent
in its reasonable discretion.

“Recipient” means the Administrative Agent and any Lender, or any combination
thereof (as the context requires).

“Register” has the meaning assigned to such term in Section 9.04(b).

 

14



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents and advisors of such Person and such Person’s Affiliates.

“Removal Effective Date” has the meaning assigned to such term in Article VIII.

“Required Lenders” means, at any time, subject to Section 2.19, Lenders having
more than 50% of the Aggregate Commitments or Total Outstandings, as applicable,
at such time. The Aggregate Commitments or Total Outstandings, as applicable, of
any Defaulting Lender shall be disregarded in determining Required Lenders at
any time.

“Responsible Officer” means, with respect to any Person, the president, the
chief financial officer, the treasurer or the principal accounting officer of
such Person.

“Revolving Credit Agreement” means the $2,000,000,000 Revolving Credit Agreement
dated as of September 14, 2012, among the Borrower, JPMorgan Chase Bank, N.A.,
as administrative agent, and the lenders party thereto, as amended and increased
to $2,500,000,000 by the First Amendment dated as of December 20, 2012, and as
the same may be further amended, restated, supplemented or otherwise modified
from time to time, together with any credit facility or credit facilities that
refinance or replace all or substantially all of the commitments and/or loans
outstanding thereunder at the time of the refinancing or replacement.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., or any successor to the ratings agency business thereof.

“Sale and Leaseback Transaction” means any arrangement with any Person providing
for the leasing by the Borrower or any Subsidiary of any property (whether such
property is now owned or hereafter acquired) that has been or is to be sold or
transferred by the Borrower or any Subsidiary to such Person, other than
(a) temporary leases for a term, including renewals at the option of the lessee,
of not more than three years and (b) leases between the Borrower and a
Subsidiary or between Subsidiaries.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the United States government,
including those administered by OFAC or the United States Department of State,
or (b) the United Nations Security Council, the European Union, any European
Union member state or Her Majesty’s Treasury of the United Kingdom.

“Sanctioned Country” means a country or territory which is itself the subject or
target of any Sanctions.

“Sanctioned Person” means (a) any Person listed in any Sanctions-related list of
designated Persons maintained by OFAC, the United States Department of State, or
by the United Nations Security Council, the European Union or any European Union
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person owned or controlled by any such Person or Persons
described in the foregoing clauses (a) or (b).

“SEC” means the United States Securities and Exchange Commission, or any
Governmental Authority succeeding to the functions of said Commission.

“Securitization Indebtedness” means (a) any Indebtedness of a Securitization
Subsidiary issued or incurred under any Securitization Transaction and (b) in
the case of any Securitization Transaction that is a purchase and sale, or
otherwise does not involve issuance or incurrence of Indebtedness, the
uncollected

 

15



--------------------------------------------------------------------------------

amount of the Securitization Receivables sold without recourse to one or more
third party purchasers or investors pursuant to such Securitization Transaction,
net of any such Securitization Receivables that have been written off as
uncollectible.

“Securitization Receivables” has the meaning assigned to such term in the
definition of “Securitization Transaction”.

“Securitization Subsidiary” means, with respect to any Person, any special
purpose subsidiary or special purpose Affiliate to which such Person sells,
conveys or otherwise transfers, or grants a Lien on, Securitization Receivables
pursuant to a Securitization Transaction.

“Securitization Transaction” means any financing transaction or series of
financing transactions (including factoring arrangements) in connection with
which the Borrower or any Affiliate of the Borrower may sell, convey or
otherwise transfer, or grant a Lien on, accounts, payments, receivables,
accounts receivable, rights to future lease payments or residuals or similar
rights to payment and in each case any related assets (the “Securitization
Receivables”) to a Securitization Subsidiary or directly to one or more
investors or purchasers, provided, in each case, that any obligations arising
therefrom do not permit or provide recourse to the Borrower or any Subsidiary
(other than a Securitization Subsidiary) or any property or asset of the
Borrower or any Subsidiary (other than the property or assets of a
Securitization Subsidiary or any Equity Interests in a Securitization
Subsidiary), other than with respect to any representations, warranties,
servicer obligations, covenants and indemnities entered into by the Borrower or
any Subsidiary of a type that are reasonable and customary in securitizations of
Securitization Receivables. The parties hereto acknowledge and agree that the
representations, warranties, servicer obligations, covenants and indemnities
contained in the Existing Securitization Facility are reasonable and customary.

“Significant Subsidiary” has the meaning ascribed to such term under Regulation
S-X promulgated under the Exchange Act. Unless otherwise specified, all
references herein to a Significant Subsidiary or Significant Subsidiaries shall
refer to a Significant Subsidiary or Significant Subsidiaries of the Borrower.

“Speedway” means Speedway LLC, a Delaware limited liability company.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentage shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which Equity Interests representing more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, directly or indirectly, owned, controlled or
held by the parent.

“Subsidiary” means any subsidiary of the Borrower, provided that (a) any
subsidiary of the Borrower that is (i) not wholly owned, directly or indirectly,
by the Borrower and (ii) not consolidated

 

16



--------------------------------------------------------------------------------

with the Borrower pursuant to GAAP, consistent with past practice and (b) MPLX
GP, MPLX and their respective subsidiaries for so long as MPLX is not wholly
owned, directly or indirectly, by the Borrower, in each case shall be deemed not
to be subsidiaries of the Borrower except for purposes of Section 5.07 (provided
that the term “Material Adverse Effect” as used in such Section 5.07 shall be
determined by reference to the Borrower and the Subsidiaries but excluding MPLX
GP, MPLX and their respective subsidiaries for so long as MPLX is not wholly
owned, directly or indirectly, by the Borrower).

“Subsidiary Guarantee” means a guarantee of the Borrower’s obligations hereunder
in substantially the form of Exhibit G or any other form approved by the
Administrative Agent.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction, or any option or similar agreement, involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or the Subsidiaries shall be a Swap Agreement.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Capitalization” means, at any date, the sum of the Consolidated Net Debt
and the Consolidated Stockholders’ Equity as of such date.

“Total Outstandings” means, at any time, the aggregate outstanding principal
amount of Loans on such date after giving effect to any borrowing and prepayment
or repayment of Loans occurring on such date.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.16(f)(ii)(B)(3).

“wholly owned” means, when used in reference to any subsidiary of any Person,
that all of the Equity Interests in such Subsidiary are directly or indirectly
(through one or more other wholly owned subsidiaries of such Person) owned by
such Person, excluding directors’ qualifying shares and other nominal amounts of
Equity Interests that are required to be held by other Persons under applicable
law.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

17



--------------------------------------------------------------------------------

Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including intellectual property, cash, securities, accounts and contract rights,
(f) with respect to the determination of any period of time, the word “from”
means “from and including” and the word “to” means “to but excluding” and
(g) reference to any law, rule or regulation means such as amended, modified,
codified or reenacted, in whole or in part, and in effect from time to time.

Section 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding
anything to the contrary in this Agreement or any other Loan Document, for
purposes of calculations made pursuant to the terms of this Agreement or any
other Loan Document, (a) GAAP will be deemed to treat leases that would have
been classified as operating leases in accordance with generally accepted
accounting principles in the United States of America as in effect on
December 31, 2013 in a manner consistent with the treatment of such leases under
generally accepted accounting principles in the United States of America as in
effect on December 31, 2013, notwithstanding any modifications or interpretive
changes thereto that may occur thereafter and (b) no effect shall be given to
any election under Statement of Financial Accounting Standards 159, The Fair
Value Option for Financial Assets and Financial Liabilities, or any successor
thereto (including pursuant to the Accounting Standards Codification), to value
any Indebtedness of the Borrower or any Subsidiary at “fair value”, as defined
therein.

Article II

Commitments and Loans

Section 2.01 Loans. Subject to the terms and conditions set forth herein, each
Lender agrees to make a Loan to the Borrower in a single borrowing on the
Closing Date, in an amount not to exceed the

 

18



--------------------------------------------------------------------------------

amount of such Lender’s Commitment at such time; provided that the aggregate
principal of all Loans made on such date shall not exceed the Aggregate
Commitments. Any undrawn Commitments shall be reduced to $0 immediately
following the funding of the Loans on the Closing Date. The Commitments are not
revolving in nature, and amounts borrowed under this Section 2.01 and repaid
under Section 2.09 or Section 2.10 may not be reborrowed. Loans may be ABR Loans
or Eurodollar Loans, as further provided herein.

Section 2.02 Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

(b) Subject to Section 2.13, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $1,000,000. Borrowings of more than one
Type may be outstanding at the same time; provided that there shall not at any
time be more than a total of 10 Eurodollar Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Eurodollar
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

Section 2.03 Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone, fax or electronic
mail (a) in the case of a Eurodollar Borrowing, not later than 1:00 p.m., New
York City time, three Business Days before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing, not later than 1:00 p.m., New York City
time, on the date of the proposed Borrowing. Each such Borrowing Request shall
be irrevocable and, in the case of a telephonic Borrowing Request, shall be
confirmed promptly by hand delivery, fax or electronic mail (in .pdf form) to
the Administrative Agent of a written Borrowing Request signed by the Borrower.
Each such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

(i) the aggregate principal amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

 

19



--------------------------------------------------------------------------------

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

Section 2.04 Intentionally Omitted.

Section 2.05 Intentionally Omitted.

Section 2.06 Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 3:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrower by promptly remitting the amounts so received, in like funds, to
an account of the Borrower designated by the Borrower in the applicable
Borrowing Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Eurodollar Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to the Loans comprising such Borrowing. If the
Borrower and such Lender shall both pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period. If such Lender pays such amount to the Administrative Agent,
then such amount shall constitute such Lender’s Loan included in such Borrowing.
Any payment by the Borrower shall be without prejudice to any claim the Borrower
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.

Section 2.07 Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may, at any time and from time to
time, elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone, fax or electronic mail by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic

 

20



--------------------------------------------------------------------------------

Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery, fax or electronic mail to the Administrative Agent of a
written Interest Election Request signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be continued as a
Eurodollar Borrowing with an Interest Period of one month. Notwithstanding any
contrary provision hereof, if an Event of Default under clause (h) or (i) of
Article VII has occurred and is continuing with respect to the Borrower, or if
any other Event of Default has occurred and is continuing and the Administrative
Agent, at the request of the Required Lenders, notifies the Borrower of the
election to give effect to this sentence on account of such other Event of
Default, then, in each such case, so long as such Event of Default is
continuing, (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

Section 2.08 Termination and Reduction of Commitments. (a) Mandatory. The
Commitments under this Agreement shall terminate at 5:00 p.m., New York City
time, on the earliest of the following dates: (i) the Closing Date (in
accordance with Section 2.01); (ii) the date that is three Business Days after
the date of the consummation of the Acquisition; (iii) the Outside Closing Date;
and (iv) the date of abandonment of the Acquisition by the Borrower and its
Subsidiaries or the termination of the obligations of the applicable Subsidiary
under the Acquisition Agreement to consummate the Acquisition.

(b) Optional. The Borrower may at any time terminate, or from time to time
reduce, the Commitments; provided that each reduction of the Commitments shall
be in an amount that is an integral multiple of $10,000,000 and not less than
$50,000,000.

 

21



--------------------------------------------------------------------------------

(c) Procedures for Optional Termination or Reduction. The Borrower shall notify
the Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities or the closing of one or more securities offerings, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.

Section 2.09 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan of such Lender on the
Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and, in the case of
Eurodollar Loans, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and substantially in the form
of Exhibit D. Thereafter, the Loans evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).

Section 2.10 Prepayment of Loans. (a) Optional. The Borrower shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, subject to prior notice in accordance with paragraph (b) of this Section.

(b) Procedure for Optional Prepayments. The Borrower shall notify the
Administrative Agent by telephone, fax or electronic mail (and, in the case of
telephonic notice, promptly confirmed by hand delivery, fax or electronic mail)
of any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Borrowing, not later than 1:00 p.m., New York City time, one Business Day before
the date of prepayment, or (ii) in the case of prepayment of an ABR Borrowing,
not later than 1:00 p.m., New York

 

22



--------------------------------------------------------------------------------

City time, on the same Business Day as the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.08, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.08. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02. Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.12.
Any prepayment of a Eurodollar Borrowing shall be accompanied with any
additional amounts required pursuant to Section 2.15.

(c) Mandatory Prepayment. If the Acquisition shall not be consummated on or
before the tenth Business Day after the Closing Date, the Borrower shall prepay
all outstanding Loans on such tenth Business Day, together with accrued interest
thereon. Any prepayment of a Eurodollar Borrowing shall be accompanied with any
additional amounts required pursuant to Section 2.15.

Section 2.11 Fees. (a) The Borrower agrees to pay to the Administrative Agent,
for the account of each Lender, fees in the amount agreed by the Borrower
separately prior to the Execution Date.

(b) The Borrower agrees to pay to the Arrangers, for their own respective
accounts, fees in the amounts separately agreed by the Borrower and the
Arrangers.

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (in the case of clause (a) of this
Section, for distribution to the Lenders). Fees paid shall not be refundable
under any circumstances.

Section 2.12 Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2.000% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2.000% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and on the Maturity Date; provided that (i) interest
accrued pursuant to paragraph (c) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
voluntary prepayment of an ABR Loan prior to the Maturity Date), accrued
interest on the

 

23



--------------------------------------------------------------------------------

principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent in accordance with
the terms hereof, and such determination shall be conclusive absent manifest
error.

Section 2.13 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent reasonably determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give written notice thereof to the Borrower
and the Lenders as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any ABR Borrowing to, or
continuation of any Eurodollar Borrowing as, a Eurodollar Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing.

Section 2.14 Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted LIBO Rate);

(ii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Eurodollar Loans
made by such Lender; or

(iii) subject any Recipient to any Taxes on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (other than (A) Indemnified Taxes,
(B) Connection Income Taxes and (C) Excluded Taxes described in clauses (d) and
(e) of the definition of “Excluded Taxes”);

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Eurodollar Loan (or of maintaining its obligation to make any
such Loan) or to reduce the amount of any sum received or receivable by such
Lender or such other Recipient hereunder (whether of principal, interest or
otherwise), then, upon request of such Lender or other Recipient, subject to
paragraphs (c) and (d) of this Section, the Borrower will pay to

 

24



--------------------------------------------------------------------------------

such Recipient such additional amount or amounts as will compensate such
Recipient for such additional costs incurred or reduction suffered.

(b) If any Lender determines in good faith that any Change in Law affecting such
Lender or any lending office of such Lender regarding capital or liquidity
requirements has the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitment of or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time, subject to
paragraphs (c) and (d) of this Section, the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered; provided that such
Lender is generally seeking, or intends generally to seek, compensation from
similarly situated borrowers under similar credit facilities (to the extent such
Lender has the right under such similar credit facilities to do so) with respect
to such Change in Law regarding capital or liquidity requirements.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section, including in reasonable detail a
description of the basis for such claim for compensation and a calculation of
such amount or amounts, shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 30 days after receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower in writing of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further, that if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

Section 2.15 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure (other than as a result of
the failure of a Lender to fund a Loan required to be funded hereunder) to
borrow, convert, continue or prepay any Eurodollar Loan on the date specified in
any notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.10(b) and is revoked in accordance therewith), or
(d) the assignment of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.18, then, in any such event, the Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event in
accordance with the terms of this Section. In the case of a Eurodollar Loan,
such loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan (but not including the Applicable Rate applicable thereto), for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks

 

25



--------------------------------------------------------------------------------

in the eurodollar market. A certificate of any Lender setting forth any amount
or amounts that such Lender is entitled to receive pursuant to this Section,
including in reasonable detail a description of the basis for such compensation
and a calculation of such amount or amounts, shall be delivered to the Borrower
and shall be conclusive absent manifest error. The Borrower shall pay such
Lender the amount shown as due on any such certificate within 30 days after
receipt thereof.

Section 2.16 Taxes. (a) Withholding of Taxes; Gross-Up. Any and all payments by
or on account of any obligation of any Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

(b) Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(d) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient for any Indemnified Taxes that are paid or
payable or required to be withheld or deducted from a payment to such Recipient
(without duplication) by such Recipient in connection with any Loan Document
(including Indemnified Taxes imposed or asserted on or attributable to amounts
paid or payable under this paragraph) and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The indemnity under this paragraph shall be paid within 20 days after the
Recipient delivers to any Loan Party a certificate stating the amount of any
Indemnified Taxes so paid or payable by such Recipient and describing the basis
for the indemnification claim. Such Recipient shall deliver a copy of such
certificate to the Administrative Agent.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.04 relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case that are paid or payable by the Administrative
Agent in connection with any Loan Document and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. The
indemnity under this paragraph shall be paid within 10 days after the
Administrative Agent delivers to the applicable Lender a certificate stating the
amount of Taxes so paid or payable by the Administrative Agent. Such certificate
shall be conclusive of the amount so paid or payable absent manifest error. Each
Lender hereby authorizes the Administrative Agent to set off

 

26



--------------------------------------------------------------------------------

and apply any and all amounts at any time owing to such Lender under this
Agreement or any other Loan Document or otherwise payable by the Administrative
Agent to the Lender from any other source against any amount due to the
Administrative Agent under this paragraph.

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from, or
reduction of, withholding Tax with respect to any payments under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without, or at a reduced rate of, withholding. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.16(f)(ii)(A) through (F) and Section 2.16(f)(iii) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Non U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Non U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN (or
W-8BEN-E, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN (or W-8BEN-E, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(2) executed copies of IRS Form W-8ECI;

(3) in the case of a Non U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Non U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign

 

27



--------------------------------------------------------------------------------

corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN (or
W-8BEN-E, as applicable); or

(4) to the extent a Non U.S. Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN (or
W-8BEN-E, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the Non
U.S. Lender is a partnership and one or more direct or indirect partners of such
Non U.S. Lender are claiming the portfolio interest exemption, such Non U.S.
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit E-4 on behalf of each such direct and indirect partner;

(C) any Non U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower or the Administrative
Agent to comply with their obligations under FATCA, to determine that such
Lender has or has not complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this paragraph, “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including
additional amounts paid pursuant to this Section 2.16), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.16 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including any Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnifying party pursuant to this
paragraph (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph, in

 

28



--------------------------------------------------------------------------------

no event will any indemnified party be required to pay any amount to any
indemnifying party pursuant to this paragraph the payment of which would place
such indemnified party in a less favorable net after-Tax position than such
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(h) Intentionally Omitted

(i) Survival. Without limiting the provisions of Section 9.05, each party’s
obligations under this Section 2.16 shall survive the resignation or replacement
of the Administrative Agent or any assignment of rights by, or the replacement
of, a Lender, the termination of the Commitments and the repayment, satisfaction
or discharge of all obligations under any Loan Document.

Section 2.17 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees, or of amounts payable under
Section 2.14, Section 2.15 or Section 2.16, or otherwise) prior to 12:00 noon,
New York City time, on the date when due, in immediately available funds,
without set off or counterclaim. Any amounts received after the time set forth
above on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent to such account in the United States as it may specify from
time to time, except that payments pursuant to Sections 2.14, 2.15, 2.16 and
9.03 shall be made directly to the Persons entitled thereto. The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. If
any payment hereunder shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or other Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a

 

29



--------------------------------------------------------------------------------

participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders, as the case may be, the amount due. In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.06(b), 2.17(d) or 9.03(c), then the Administrative Agent
may, in its discretion and notwithstanding any contrary provision hereof,
(i) apply any amounts thereafter received by the Administrative Agent for the
account of such Lender for the benefit of the Administrative Agent to satisfy
such Lender’s obligations to such Person under such Section until all such
unsatisfied obligations are fully paid, and/or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section, in the case of each
of clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

Section 2.18 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.14, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.14 or 2.16, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.14, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16
and, in each case, such Lender has declined or is unable to designate a
different lending office in accordance with Section 2.18(a), (ii) any Lender
becomes a Defaulting Lender or (iii) any Lender refuses to consent to any
proposed amendment, modification, waiver or consent with respect to any
provision hereof that requires the unanimous approval of all Lenders, or the
approval of each of the Lenders affected thereby (in each case in accordance
with Section 9.02), and the consent of the Required Lenders shall have been
obtained with respect to such amendment, modification, waiver or consent, then
the Borrower may, at its sole expense and effort (including payment of any
applicable processing and recordation fees), upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (A) the Borrower
shall have received the prior written consent of the Administrative Agent with
respect to any assignee that is not already a Lender hereunder, which consent

 

30



--------------------------------------------------------------------------------

shall not unreasonably be withheld, conditioned or delayed, (B) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder, from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts), (C) in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.16, such assignment will result in a reduction in such compensation or
payments, (D) in the case of any such assignment resulting from the failure to
provide a consent, the assignee shall have given such consent and, as a result
of such assignment and any contemporaneous assignments and consents, the
applicable amendment, modification, waiver or consent can be effected and
(E) such assignment does not conflict with applicable law. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply. Each party
hereto agrees that an assignment and delegation required pursuant to this
paragraph may be effected pursuant to an Assignment and Assumption executed by
the Borrower, the Administrative Agent and the assignee and that the Lender
required to make such assignment and delegation need not be a party thereto (it
being understood and agreed that such Lender shall not be deemed to make the
representations and warranties in such Assignment and Assumption if such Lender
has not executed such Assignment and Assumption).

Section 2.19 Defaulting Lenders. Notwithstanding any provision of any Loan
Document to the contrary, if any Lender becomes a Defaulting Lender, then the
provisions set forth in the following paragraphs (a) and (b) shall apply for so
long as such Lender is a Defaulting Lender:

(a) if any Lender becomes a Defaulting Lender pursuant to clause (a)(i) of the
definition thereof, such Defaulting Lender shall not be entitled to receive its
portion of the fees required to be paid by the Borrower to the Administrative
Agent for the account of the Lenders (and the total amount of such fees required
to be paid by the Borrower shall be reduced by the amount that would have been
paid to such Lender if it had not been a Defaulting Lender);

(b) the Commitment and outstanding Loans of such Defaulting Lender shall not be
included in determining whether all Lenders (or each Lender) or the Required
Lenders have taken or may take any action hereunder or under any other Loan
Document (including any consent to any amendment, waiver or other modification
pursuant to Section 9.02); provided that this clause (b) shall not apply to the
vote of a Defaulting Lender in the case of an amendment, waiver or other
modification providing for an increase in such Defaulting Lender’s Commitment,
providing for an extension of such Defaulting Lender’s Commitment or requiring
the consent of each Lender affected thereby (including pursuant to Sections
9.02(b)(ii) and (iii)) if such Defaulting Lender is an affected Lender; and

(c) the rights and remedies against, and with respect to, a Defaulting Lender
under this Section 2.19 are in addition to, and cumulative and not in limitation
of, all other rights and remedies that the Administrative Agent and each Lender,
the Borrower or any other Loan Party may at any time have against, or with
respect to, such Defaulting Lender.

Article III

Representations and Warranties

The Borrower represents and warrants to the Lenders, as of the Execution Date
and the Closing Date, that:

 

31



--------------------------------------------------------------------------------

Section 3.01 Organization; Powers. Each of the Borrower and its Significant
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has all requisite power
and authority to carry on its business as now conducted and (c) except where the
failure to be so qualified or in good standing, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect,
is qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required.

Section 3.02 Authorization; Enforceability. The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party are
within such Loan Party’s limited liability company, partnership or corporate
powers, as applicable, and have been duly authorized by all necessary limited
liability company, partnership or corporate action, as applicable. This
Agreement has been, and each other Loan Document when delivered hereunder will
have been, duly executed and delivered by each Loan Party that is a party
thereto. This Agreement constitutes, and each other Loan Document when so
executed and delivered will constitute, a legal, valid and binding obligation of
each Loan Party that is a party thereto, enforceable against such Loan Party in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

Section 3.03 Governmental Approvals; No Conflicts. The execution, delivery and
performance by the Borrower of this Agreement and the other Loan Documents to
which it is a party (a) do not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority, except such
as have been obtained or made and are in full force and effect (except for any
reports required to be filed by the Borrower with the SEC pursuant to the
Exchange Act, provided that the failure to make any such filings shall not
affect the validity or enforceability of this Agreement or any such other Loan
Document or the rights and remedies of the Administrative Agent and the Lenders
hereunder or thereunder), (b) will not violate in any material respect any law
or regulation or any order of any Governmental Authority, in each case,
applicable to or binding upon the Borrower or any of its property, (c) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon the Borrower or any of its Subsidiaries or by which any
property or asset of the Borrower or any of its Subsidiaries is bound, except to
the extent that a Material Adverse Effect would not reasonably be expected to
result therefrom, (d) will not result in the creation or imposition of any Lien
prohibited hereunder on any asset of the Borrower or any of its Subsidiaries and
(e) will not violate the charter, by-laws or other organizational documents of
the Borrower or any of its Subsidiaries.

Section 3.04 Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
consolidated statements of income, comprehensive income, stockholders equity and
cash flows (i) as of and for the fiscal year ended December 31, 2013, reported
on by PricewaterhouseCoopers LLP, independent registered public accounting firm,
and (ii) as of and for the fiscal quarter and the portion of the fiscal year
most recently ended prior to the Execution Date for which quarterly financial
statements of the Borrower are available, certified by its chief financial
officer. Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Borrower and
its consolidated Subsidiaries as of such dates and for such periods on a
consolidated basis in accordance with GAAP, subject to year end audit
adjustments and the absence of footnotes in the case of the statements referred
to in clause (ii) above.

(b) There has been no Material Adverse Change since December 31, 2013.

Section 3.05 Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge

 

32



--------------------------------------------------------------------------------

of the Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters) or (ii) that involve this Agreement or which would
reasonably be expected to have a material adverse effect on the consummation of
the Acquisition.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, or (ii) has become subject to any Environmental Liability.

Section 3.06 Compliance with Laws; No Default. Each of the Borrower and the
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing or will result from the execution and delivery of this Agreement or
any of the other Loan Documents, or the making of the Loans hereunder.

Section 3.07 Margin Regulations; Investment Company Status. The Borrower is not
engaged in the business of extending credit for the purpose of “purchasing” or
“carrying” “margin stock” within the respective meanings of each of the quoted
terms under Regulation U of the Board. No proceeds of any Loan hereunder will be
used by the Borrower or its Subsidiaries for “purchasing” or “carrying” “margin
stock” as so defined in contravention of the provisions of Regulations T, U, or
X of the Board. Neither the Borrower nor any of its Subsidiaries is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended.

Section 3.08 Taxes. Each of the Borrower and the Subsidiaries has filed or
caused to be filed all Tax returns and reports required to have been filed by it
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes or the filing of Tax returns or reports that are being
contested in good faith by appropriate proceedings and for which the Borrower or
such Subsidiary, as applicable, has set aside on its books adequate reserves or
(b) to the extent that the failure to do so would not reasonably be expected to
result in a Material Adverse Effect.

Section 3.09 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that would reasonably be expected to result in a Material Adverse Effect.

Section 3.10 Disclosure. Neither the Information Memorandum nor any of the other
written reports, financial statements, certificates or other written information
(collectively, the “Information”) furnished by or on behalf of the Borrower to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or delivered hereunder (as modified or supplemented by other
Information theretofore furnished) contained, when taken as a whole, as of the
date such Information was furnished (or, if such Information expressly related
to a specific date, as of such specific date) any material misstatement of fact
or omitted to state, as of the date such Information was furnished (or, if such
Information expressly related to a specific date, as of such specific date), any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed by
it to be reasonable at the time.

 

33



--------------------------------------------------------------------------------

Section 3.11 Subsidiaries. Set forth in Schedule 3.11 is a complete and accurate
list showing, as of the Execution Date, all Subsidiaries of the Borrower and, as
to each such Subsidiary, the jurisdiction of its organization. Other than as set
forth in Schedule 3.11, as of the Execution Date, no capital stock of any
Guarantor is subject to any outstanding option, warrant, right of conversion or
purchase of any similar right. All of the outstanding capital stock of each
Guarantor owned (directly or indirectly) by the Borrower has been validly
issued, is fully paid and non-assessable (to the extent applicable) and is owned
(directly or indirectly), free and clear of all Liens (other than Liens
permitted pursuant to Section 6.02).

Section 3.12 Anti-Corruption Laws and Sanctions. The Borrower has policies and
procedures designed and implemented to ensure, in its reasonable business
judgment, compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions. The Borrower and its Subsidiaries and to the knowledge of
the Borrower, their respective officers, employees, directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) the Borrower, any Subsidiary or to the knowledge of the
Borrower, any of their respective directors, officers or employees, or (b) to
the knowledge of the Borrower, any agent of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing, use of proceeds or
other transaction contemplated by this Agreement will, to the knowledge of the
Borrower, violate Anti-Corruption Laws or applicable Sanctions.

Article IV

Conditions

Section 4.01 Conditions to Effectiveness of this Agreement (Execution Date).
This Agreement shall be effective on the date on which each of the following
conditions is satisfied (or waived in accordance with Section 9.02); provided
that the obligations of the Lenders to make Loans hereunder are subject to
satisfaction (or waiver in accordance with Section 9.02) of the conditions set
forth in Section 4.02:

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include fax transmission of a signed signature page to this Agreement) that
such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Execution
Date) of Jones Day, counsel for the Borrower, reasonably satisfactory to the
Administrative Agent, and covering such matters relating to the Borrower or this
Agreement as the Administrative Agent shall reasonably request. The Borrower
hereby requests such counsel to deliver such opinion.

(c) The Administrative Agent shall have received a certificate of the Secretary
or an Assistant Secretary of the Borrower, dated as of the Execution Date,
certifying (i) the resolutions of the board of directors of the Borrower
authorizing the execution of each Loan Document to which the Borrower is a
party, (ii) the charter, bylaws or other applicable organizational documents of
the Borrower and (iii) the names and true signatures of the officers executing
any Loan Document on behalf of the Borrower on the Execution Date.

(d) The Administrative Agent shall have received a certificate of good standing
with respect to the Borrower from appropriate public officials in the
jurisdiction of organization of the Borrower.

 

34



--------------------------------------------------------------------------------

(e) (i) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects on and as of the
Execution Date, except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, such representations and
warranties shall continue to be true and correct in all material respects as of
such specified earlier date, provided that such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof, and (ii) no Default shall exist.

(f) The Administrative Agent shall have received (i) a certificate, dated the
Execution Date and signed by the chief financial officer of the Borrower, as to
the solvency (on a consolidated basis) of the Borrower and the Subsidiaries as
of the Execution Date and (ii) a certificate, dated the Execution Date and
signed by the President, a Vice President or a Financial Officer of the
Borrower, certifying as to the matters set forth in clause (e) above, each such
certificate to be in form and substance reasonably satisfactory to the
Administrative Agent.

(g) On or before the Execution Date, the Borrower shall have paid to the
Administrative Agent for the account of the Lenders and for its own account and
to the Arrangers all fees and expenses required to be paid on or before such
date, including the reasonable fees and expenses of counsel to the
Administrative Agent for which reasonably detailed invoices have been presented
to the Borrower on or before the date that is two Business Days prior to the
Execution Date, and the Borrower shall have complied in all material respects
with its other obligations set forth in the commitment letter dated July 29,
2014, among the Arrangers and the Borrower and the fee letters relating thereto
and each dated July 29, 2014, in each case, entered into in connection herewith.

(h) The Lenders shall have received all documentation and other information that
may be required by such Lenders in order to enable compliance with applicable
“know your customer” and anti-money laundering rules and regulations, including
information required by the Act and information described in Section 9.15, to
the extent requested by the Lenders in writing to the Borrower reasonably in
advance of the Execution Date.

(i) The Administrative Agent shall have received copies of financial statements
provided by Hess pursuant to the Acquisition Agreement, as follows: (A) the
audited combined balance sheet of Hess’s retail gasoline operations as of
December 31, 2013 and 2012; (B) the audited combined statement of income and
combined statement of cash flows of Hess’s retail gasoline operations for the
years ended December 31, 2013, 2012 and 2011; (C) the audited combined statement
of Hess’s investment in its retail gasoline operations for the years ended
December 31, 2013, 2012 and 2011; (D) the audited consolidated balance sheet of
WilcoHess as of December 31, 2013 and 2012; (E) the audited consolidated
statement of comprehensive income, statement of changes in members’ equity and
statement of cash flows of WilcoHess for the years ended December 31, 2013, 2012
and 2011; and (F) the unaudited combined balance sheet of Hess’s retail gasoline
operations (which include WilcoHess) as of March 31, 2014, and pro forma,
unaudited combined statements of income of Hess’s retail gasoline operations
(including WilcoHess) for the three months ended March 31, 2013 and 2014.

(j) The Execution Date shall occur no later than September 30, 2014.

The Administrative Agent shall notify the Borrower and the Lenders of the
Execution Date, and such notice shall be conclusive and binding.

Section 4.02 Conditions to Loans (Closing Date). The obligation of each Lender
to make Loans hereunder is subject to the occurrence of the Execution Date and
satisfaction (or waiver in accordance with Section 9.02) of the following
conditions precedent:

 

35



--------------------------------------------------------------------------------

(a) The Administrative Agent shall have received a Borrowing Request in
accordance with Section 2.03.

(b) Before and after taking into account Loans made on the Closing Date and, if
the Acquisition is being consummated on the Closing Date, before and after
taking into account consummation of the Acquisition, (i) the representations and
warranties of the Loan Parties set forth in this Agreement and the other Loan
Documents shall be true and correct in all material respects on and as of the
Closing Date, except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, on and as of the Closing
Date, such representations and warranties shall continue to be true and correct
in all material respects as of such specified earlier date; provided that in
each case, such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof and (ii) no Default shall exist.

(c) The Administrative Agent shall have received (i) a certificate, dated the
Closing Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, certifying as to the matters in clause (b) of this
Section, and (ii) if the Acquisition has been consummated, the certificate
required by Section 5.01(h), in each case in form and substance reasonably
satisfactory to the Administrative Agent.

(d) The Administrative Agent shall have received unaudited consolidated balance
sheets and related statements of income, comprehensive income, stockholders’
equity and cash flows of the Borrower and its Subsidiaries for the fiscal
quarter ended June 30, 2014, in each case prepared in conformity with GAAP in
all material respects, and presenting fairly, in all material respects the
financial position and results of operations and cash flows of the Borrower and
its Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes.

(e) To the extent not previously delivered, the Lenders shall have received all
documentation and other information that may be required by such Lenders in
order to enable compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including information required by the Act and
information described in Section 9.15, to the extent requested by the Lenders in
writing to the Borrower reasonably in advance of the Closing Date.

(f) On or before the Closing Date, the Borrower shall have paid to the
Administrative Agent for the account of the Lenders and for its own account and
to the Arrangers all fees and expenses required to be paid on or before such
date, including the reasonable fees and expenses of counsel to the
Administrative Agent for which reasonably detailed invoices have been presented
to the Borrower on or before the date that is two Business Days prior to the
Closing Date, and the Borrower shall have complied in all material respects with
its other obligations set forth in the commitment letter dated July 29, 2014,
among the Arrangers and the Borrower and the fee letters relating thereto and
each dated July 29, 2014, in each case, entered into in connection herewith.

(g) The Closing Date shall occur no later than the Outside Closing Date.

The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) on or prior to the Outside Closing Date, and, in the
event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time.

 

36



--------------------------------------------------------------------------------

Article V

Affirmative Covenants

From and after the Execution Date and until the Commitments have expired or
terminated and the principal of and interest on each Loan and all fees and other
amounts payable hereunder have been paid in full (other than indemnities and
other contingent obligations not then due and payable and as to which no claim
has been made), the Borrower covenants and agrees with the Lenders that:

Section 5.01 Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent for distribution to each
Lender:

(a) within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of income,
comprehensive income, stockholders’ equity and cash flows as of the end of and
for such year, setting forth in each case in comparative form the figures for
the previous fiscal year, all reported on by PricewaterhouseCoopers LLP or other
independent registered public accounting firm of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly, in all material respects,
the financial position and results of operations and cash flows of the Borrower
and its consolidated Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated balance sheet and related
statements of income, comprehensive income, stockholders’ equity and cash flows
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly, in all material respects, the financial position
and results of operations and cash flows of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and is continuing as of the date of such
certificate and, if such a Default has occurred and is continuing as of the date
of such certificate, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.08, (iii) setting
forth a reasonably detailed reconciliation of each of the components reflected
in the calculation referred to in clause (ii) above to the corresponding
consolidated amounts set forth in the financial statements accompanying such
certificate and (iv) stating whether any change in GAAP or in the application
thereof has occurred since the date of the most recent audited financial
statements provided under this Agreement that has had a significant effect on
the calculation of the Consolidated Net Tangible Assets or the ratio referred to
in Section 6.08 and, if any such change has occurred, specifying the nature of
such change and the effect of such change on such calculation;

(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC, or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be;

 

37



--------------------------------------------------------------------------------

(e) promptly after Moody’s or S&P shall have announced a change in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating change;

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request;

(g) promptly following the Administrative Agent’s request therefor, all
documentation and other information that the Administrative Agent reasonably
requests on its behalf or on behalf of any Lender in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including information required by the Act and
information described in Section 9.15; and

(h) on the date the Acquisition is consummated, a certificate executed by a
Responsible Officer on behalf of the Borrower substantially in the form of
Exhibit H.

Information required to be delivered pursuant to clause (a), (b) or (d) of this
Section shall be deemed to have been delivered if such information, or one or
more annual or quarterly reports containing such information, shall be available
on the website of the SEC at http://www.sec.gov. Information required to be
delivered pursuant to this Section may also be delivered by electronic
communications pursuant to procedures approved by the Administrative Agent.

Section 5.02 Notices of Defaults. The Borrower will furnish to the
Administrative Agent for distribution to each Lender prompt written notice of
the occurrence of any Default of which any Responsible Officer of the Borrower
obtains knowledge.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

Section 5.03 Existence; Conduct of Business. The Borrower will, and will cause
each Significant Subsidiary to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03; and
provided further that this Section 5.03 shall not require the Borrower or any
Significant Subsidiary to preserve or maintain any rights, licenses, permits,
privileges or franchises if the Borrower shall reasonably determine that (a) the
preservation and maintenance thereof is no longer desirable in the conduct of
the business of the Borrower and the Subsidiaries, taken as a whole, and that
the loss thereof is not disadvantageous in any material respect to the Lenders,
or (b) the failure to maintain and preserve the same would not reasonably be
expected, in the aggregate, to result in a Material Adverse Effect.

Section 5.04 Payment of Taxes and other Obligations. The Borrower will, and will
cause each of its Subsidiaries to, pay its Tax liabilities and other
governmental obligations which, if unpaid, would reasonably be expected to
result in a Lien upon any property of the Borrower or such Subsidiary before the
same shall become delinquent or in default, except to the extent that (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings and the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP or (b) the
failure to make such payment would not reasonably be expected to result in a
Material Adverse Effect.

 

38



--------------------------------------------------------------------------------

Section 5.05 Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) maintain all property material to the
conduct of the business of the Borrower and the Subsidiaries, taken as a whole,
in good working order and condition, ordinary wear and tear excepted, and
(b) maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations (including, without limitation, by the maintenance of adequate
self-insurance reserves to the extent customary among such companies).

Section 5.06 Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which complete and accurate entries, in all material respects, are made of its
financial and business transactions to the extent required by GAAP and
applicable law. The Borrower will, and will cause each of its Subsidiaries to,
permit any representatives designated by the Administrative Agent or any Lender,
at the Administrative Agent’s or such Lender’s expense (unless an Event of
Default has occurred and is continuing, in which case it shall be at the
Borrower’s sole expense) upon reasonable prior notice and subject to any
applicable restrictions or limitations on access to any facility or information
that is classified or restricted by contract or by law, regulation or
governmental guidelines, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested; provided that advance
notice of any discussion with such independent accountants shall be given to the
Borrower and, so long as no Event of Default shall have occurred and be
continuing, the Borrower shall have the opportunity to be present at any such
discussion. The Administrative Agent and each Lender agree to keep all
information obtained by them pursuant to this Section confidential in accordance
with Section 9.13.

Section 5.07 Compliance with Laws. The Borrower will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

Section 5.08 Use of Proceeds. The proceeds of the Loans may be used for payment
of the purchase price and related fees and expenses in connection with the
Acquisition and for working capital and general corporate purposes of the
Borrower and the Subsidiaries. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations T, U and X. The Borrower
will not request any Borrowing, and the Borrower shall not use, or permit its
Subsidiaries and its or their respective directors, officers, employees and
agents to use, the proceeds of any Borrowing (a) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
in any material respect, (b) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, or (c) in any other manner that would
result in the material violation of any Sanctions applicable to any party to
this Agreement.

Section 5.09 Anti-Corruption Laws and Sanctions. The Borrower will maintain and
implement policies and procedures designed, in its reasonable business judgment,
to ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

 

39



--------------------------------------------------------------------------------

Article VI

Negative Covenants

From and after the Execution Date and until the Commitments have expired or
terminated and the principal of and interest on each Loan and all fees and other
amounts payable hereunder have been paid in full (other than indemnities and
other contingent obligations not then due and payable and as to which no claim
has been made), the Borrower covenants and agrees with the Lenders that:

Section 6.01 Indebtedness. The Borrower will not permit any Non-Guarantor
Subsidiary to create, incur, assume or permit to exist any Indebtedness, except:

(a) Securitization Indebtedness; provided that the aggregate principal amount
thereof owing to a Person that is not the Borrower or a Subsidiary shall not
exceed $1,350,000,000 at any one time outstanding;

(b) Indebtedness existing on the Execution Date which is either (i) set forth on
Schedule 6.01 or (ii) in a principal amount which is less than (x) $25,000,000
individually and (y) $50,000,000 in the aggregate;

(c) Indebtedness of any Non-Guarantor Subsidiary owing to the Borrower or any
Subsidiary;

(d) Indebtedness of any Non-Guarantor Subsidiary incurred to finance the
acquisition, construction, repair, development or improvement of any fixed or
capital assets, including Capital Lease Obligations, and any Indebtedness
assumed in connection with the acquisition of any such assets or secured by a
Lien on any such assets prior to the acquisition thereof; provided that such
Indebtedness is incurred prior to or within 180 days after such acquisition or
the completion of such construction, repair, development or improvement;

(e) Indebtedness of any Non-Guarantor Subsidiary as an account party in respect
of trade letters of credit;

(f) Indebtedness of a Person existing at the time such Person becomes a
Subsidiary after the Execution Date or is merged with or into the Borrower or
any Subsidiary after the Execution Date and, in each case, not incurred in
contemplation of such transaction;

(g) other Indebtedness of any Non-Guarantor Subsidiary; provided that the sum,
without duplication, of (A) the outstanding aggregate principal amount of all
such Indebtedness of any Non-Guarantor Subsidiary, plus (B) the Attributable
Debt under all Sale and Leaseback Transactions of the Borrower and the
Subsidiaries permitted under Section 6.02(b) (other than Sale and Leaseback
Transactions permitted by the proviso set forth therein), plus (C) the
outstanding aggregate principal amount of all Indebtedness or other obligations
secured by Liens permitted under Section 6.02(a)(vi), shall not exceed 15% of
Consolidated Net Tangible Assets at the time of creation, incurrence or
assumption thereof; and

(h) extensions, refinancings, renewals or replacements of the Indebtedness
permitted by clause (b), (d) or (f) above which, in the case of any such
extension, refinancing, renewal or replacement, does not increase the amount of
the Indebtedness being extended, refinanced, renewed or replaced, other than
amounts incurred to pay the costs of such extension, refinancing, renewal or
replacement.

 

40



--------------------------------------------------------------------------------

Section 6.02 Liens and Sale and Leaseback Transactions. (a) The Borrower will
not, and will not permit any Subsidiary to, create, incur, assume or permit to
exist any Lien on any property or asset now owned or hereafter acquired by it,
or assign or sell any Securitization Receivables in connection with any
financing transaction or series of financing transactions (including factoring
arrangements), except:

(i) Permitted Encumbrances;

(ii) any Lien on any property or asset of the Borrower or any Subsidiary
existing on the Execution Date which is either (A) set forth on Schedule 6.02 or
(B) securing Indebtedness or other obligations in a principal amount which is
less than (x) $25,000,000 individually and (y) $50,000,000 in the aggregate;

(iii) Liens on fixed or capital assets acquired, constructed, repaired,
developed or improved by the Borrower or any Subsidiary; provided that (A) any
Indebtedness secured by such Liens is incurred to finance the acquisition,
construction, repair, development or improvement of such fixed or capital asset
or is an extension, refinancing, renewal or replacement thereof does not
increase the amount of the Indebtedness being extended, refinanced, renewed or
replaced, other than amounts incurred to pay the costs of such extension,
refinancing, renewal or replacement, (B) such Liens and the Indebtedness secured
thereby are incurred prior to or within 180 days after such acquisition or the
completion of such construction, repair, development or improvement and (C) such
Liens shall not apply to any other property or assets of the Borrower or any
Subsidiary;

(iv) Securitization Transactions and Liens on the Equity Interests or assets of
any Securitization Subsidiary, or Liens on Securitization Receivables sold,
contributed, financed or otherwise conveyed or pledged in connection with a
Securitization Transaction, in each case, so long as the aggregate outstanding
principal amount of the Securitization Indebtedness arising therefrom or secured
thereby does not exceed $1,350,000,000 at any one time;

(v) Liens under any Sale and Leaseback Transaction permitted under
Section 6.02(b);

(vi) Liens not otherwise permitted by the other clauses of this Section securing
Indebtedness or other obligations of the Borrower or any of its Subsidiaries;
provided that the sum, without duplication, of (A) the aggregate principal
amount of all such Indebtedness and obligations, plus (B) the outstanding
aggregate principal amount of all Indebtedness of any Non-Guarantor Subsidiary
permitted under Section 6.01(g), plus (C) the Attributable Debt under all Sale
and Leaseback Transactions of the Borrower and the Subsidiaries permitted under
Section 6.02(b) (other than Sale and Leaseback Transactions permitted by the
proviso set forth therein), shall not exceed 15% of Consolidated Net Tangible
Assets at the time of creation, incurrence or assumption of such Lien;

(vii) Liens securing Indebtedness or other obligations of the Borrower or any
Subsidiary in favor of the Borrower or any Subsidiary;

(viii) Liens on property existing at the time such property is acquired by the
Borrower or any of its Subsidiaries and not created in contemplation of such
acquisition (or on repairs, improvements, additions or accessions thereto), and
Liens on the assets of any Person at the time such Person becomes a Subsidiary
of the Borrower and not created in contemplation of such Person becoming a
Subsidiary of the Borrower (or on repairs, improvements, additions or accessions
thereto), provided that such Liens do not extend to any other assets;

 

41



--------------------------------------------------------------------------------

(ix) Liens on Equity Interests in a Joint Venture owned by the Borrower or any
Subsidiary securing Joint Venture Obligations of such Joint Venture;

(x) Liens securing obligations under any Swap Agreement, provided that the
aggregate amount of all such obligations secured by such Liens shall not at any
time exceed $200,000,000;

(xi) extensions, renewals and replacements of the Liens described in clause
(ii), (iii) or (viii) above, so long as there is no increase in the Indebtedness
or other obligations secured thereby (other than amounts incurred to pay costs
of renewal and replacement) and no additional property (other than accessions,
improvements, and replacements in respect of such property) is subject to such
Lien; and

(xii) other Liens on the assets of the Borrower or any Subsidiary securing any
Indebtedness or other obligations of the Borrower or any Subsidiary, provided
that (x) in the case of any such Liens on any assets of such Subsidiary, such
Subsidiary, if not already a Guarantor, shall become a Guarantor hereunder for
so long as such other Indebtedness or other obligations are secured by such
Liens and (y) the Borrower or such Subsidiary, as the case may be, shall secure
all the Indebtedness and other obligations under the Loan Documents equally and
ratably with such other Indebtedness or other obligations for so long as such
other Indebtedness or other obligations are secured by such Liens.

(b) The Borrower will not, and will not permit any Subsidiary to, enter into any
Sale and Leaseback Transaction if, after giving effect to such Sale and
Leaseback Transaction, the sum, without duplication, of (i) the Attributable
Debt under all Sale and Leaseback Transactions of the Borrower and the
Subsidiaries, plus (ii) the outstanding aggregate principal amount of all
Indebtedness of any Non-Guarantor Subsidiary permitted under Section 6.01(g),
plus (iii) the outstanding aggregate principal amount of all Indebtedness or
other obligations secured by Liens permitted under Section 6.02(a)(vi), shall
exceed 15% of Consolidated Net Tangible Assets at the time of consummation of
such Sale and Leaseback Transaction; provided that the Borrower or any
Subsidiary may enter into any Sale and Leaseback Transaction of any fixed or
capital assets acquired or constructed by the Borrower and the Subsidiaries
after the Execution Date so long as such Sale and Leaseback Transaction is
consummated within 180 days after such acquisition or the completion of
construction, as the case may be.

Section 6.03 Fundamental Changes. The Borrower will not merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
consolidated assets (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto, no Event of Default shall have occurred and be
continuing, (a) any Person may merge with or into the Borrower in a transaction
in which the Borrower is the surviving entity; and (b) the Borrower may merge
with or into any other Person in a transaction in which such other Person is the
surviving entity (the “Surviving Person”) so long as (i) such Surviving Person
is a corporation or other entity organized or existing under the or laws of the
state of Ohio or Delaware, (ii) prior to such merger, such Person is a shell
company with no liabilities, (iii) such Surviving Person assumes the obligations
of the Borrower under this Agreement and the other Loan Documents pursuant to an
assumption agreement in form and substance reasonably satisfactory to the
Administrative Agent and (iv) on the date of such transaction, the Borrower
delivers to the Administrative Agent a favorable written opinion of counsel for
the Borrower covering such matters relating to such Surviving Person, the Loan
Documents or such merger as the Administrative Agent may reasonably request,
which opinion and counsel shall be reasonably satisfactory to the Administrative
Agent.

 

42



--------------------------------------------------------------------------------

Section 6.04 Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, enter into or engage in any material
transaction (including any sale, lease, transfer, purchase or acquisition of
property or assets) with any of its Affiliates (including MPLX and its
subsidiaries), except on terms and conditions, taken as a whole, that are
substantially no less favorable to the Borrower or such Subsidiary as could be
obtained on an arm’s-length basis from unrelated third parties (or, if in the
good faith judgment of the Borrower’s board of directors, no comparable
transaction is available with which to compare any such transaction, such
transaction, taken as a whole, is otherwise fair to the Borrower or such
Subsidiary); provided that the foregoing restriction shall not apply to
(a) transactions between or among the Borrower and the Subsidiaries or between
or among Subsidiaries, (b) transactions involving any employee benefit plans or
related trusts of the Borrower or any of the Subsidiaries, (c) the payment of
reasonable compensation, fees and expenses to, and indemnity provided on behalf
of, directors and officers of the Borrower or any Subsidiary, and (d) the MPLX
Drop-Down Transactions and (e) transactions entered into with MPLX and its
subsidiaries in the ordinary course of business on terms and conditions that are
fair and reasonable to the Borrower and the Subsidiaries, taking into account
the totality of the relationship between the Borrower and the Subsidiaries, on
the one hand, and MPLX and its subsidiaries, on the other.

Section 6.05 Intentionally Omitted.

Section 6.06 Intentionally Omitted.

Section 6.07 Intentionally Omitted.

Section 6.08 Maximum Consolidated Net Debt to Total Capitalization Ratio. The
Borrower shall maintain, as of the last day of each fiscal quarter commencing
September 30, 2014, a ratio of Consolidated Net Debt as of such date to Total
Capitalization as of such date of no greater than 0.65 to 1.00.

Article VII

Events of Default

If any of the following events (“Events of Default”) shall occur on or after the
Execution Date and until the Commitments have expired or terminated and the
principal of and interest on each Loan and all fees and other amounts payable
hereunder have been paid in full (other than indemnities and other contingent
obligations not then due and payable and as to which no claim has been made):

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in any Loan Document or any amendment or modification
thereof or waiver thereunder, or in any report, certificate, financial statement
or other document furnished pursuant to or in connection with any Loan Document
or any amendment or modification thereof or waiver thereunder, shall prove to
have been incorrect in any material respect when made or deemed made;

 

43



--------------------------------------------------------------------------------

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence) or 5.08 or in Article VI;

(e) the Borrower or any Guarantor shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement or any other Loan Document
(other than those specified in clause (a), (b) or (d) of this Article), and such
failure shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent to the Borrower (which notice will be given at the
request of any Lender);

(f) the Borrower or any Subsidiary shall fail to make any payment in excess of
$1,000,000 in the aggregate (whether of principal, interest or fees) in respect
of any Material Indebtedness, when and as the same shall become due and payable,
and such failure shall continue after the applicable grace period, if any,
specified in the agreement or instrument relating to such Material Indebtedness;

(g) any event or condition occurs that results in (x) any Indebtedness under the
Revolving Credit Agreement becoming due prior to its scheduled maturity or
(y) any other Indebtedness that constitutes Material Indebtedness becoming due
prior to its scheduled maturity, provided that this clause (g) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced, or an involuntary petition
shall be filed, in any court of competent jurisdiction seeking (i) liquidation,
reorganization or other relief in respect of the Borrower or any Significant
Subsidiary or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Significant Subsidiary or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered by
such court;

(i) the Borrower or any Significant Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Significant Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any corporate
action for the purpose of effecting any of the foregoing;

(j) the Borrower or any Significant Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k) one or more final judgments (whether or not appealable) for the payment of
money in an aggregate amount in excess of $100,000,000 (to the extent not
covered by independent third-party insurance (other than normal deductibles) as
to which the insurer has been notified of such judgment and has not issued a
notice denying coverage thereof) shall be rendered by a court of competent
jurisdiction against the Borrower, any Subsidiary or any combination thereof,
and either (i) the same shall remain undischarged or unsatisfied for a period of
45 consecutive days (or 60 consecutive days in the case of judgments rendered in
foreign jurisdictions outside of the United States of America and the District
of Columbia) during which execution shall not be effectively stayed (it being
understood that, for the purposes of this clause (k), “independent third-party
insurance” shall include industry mutual insurance

 

44



--------------------------------------------------------------------------------

companies in which the Borrower or any Subsidiary has an ownership interest) or
(ii) any action shall be legally taken by a judgment creditor to attach or levy
upon any assets of the Borrower or any Subsidiary to enforce any such judgment;

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect;

(m) other than as a result of (i) the termination of the obligations of any
Guarantor under a Subsidiary Guarantee pursuant to the terms thereof or pursuant
to Section 9.09, (ii) the exchange or replacement of any promissory note
hereunder (with respect to the previously existing promissory note which was so
exchanged or replaced), (iii) the agreement of the Required Lenders or all
Lenders, as may be required hereunder, or (iv) in accordance with the other
provisions of this Agreement, the expiration or termination of the Commitments,
the payment in full of the principal and interest on each Loan and all fees
payable hereunder, any Loan Document (or any material provision thereof), at any
time after its execution and delivery, ceases to be in full force and effect or
is declared by a court of competent jurisdiction to be null and void, invalid or
unenforceable; or the Borrower or any Guarantor denies in writing that it has
any liability or obligation thereunder, or purports to revoke, terminate or
rescind any Loan Document (other than pursuant to the terms hereof or thereof);
or

(n) a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent shall at the
request, or may with the consent of the Required Lenders, by notice to the
Borrower, take either or both of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter (at any time during the continuance of such
event) be declared to be due and payable), and thereupon the principal of the
Loans so declared to be due and payable, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
become due and payable immediately, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower; and in
case of any event with respect to the Borrower described in clause (h) or (i) of
this Article, the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and other obligations of the Borrower accrued hereunder, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower.

Article VIII

The Administrative Agent

Each of the Lenders hereby irrevocably appoints the entity named as the
Administrative Agent to act as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof and of the other Loan Documents,
together with such actions and powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to, own

 

45



--------------------------------------------------------------------------------

securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if it were not the Administrative Agent
hereunder and without any duty to account therefor to the Lenders.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing (and it is understood and agreed that the use of the
term “agent” herein or in any other Loan Documents (or any other similar term)
with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law, and that such term is used as a matter of market
custom and is intended to create or reflect only an administrative relationship
between contracting parties), (b) the Administrative Agent shall not have any
duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby and by the
other Loan Documents that the Administrative Agent is required to exercise in
writing as directed by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary, or as the Administrative Agent shall
believe in good faith to be necessary, under the circumstances as provided in
Section 9.02), provided that the Administrative Agent shall not be required to
take any action that, in its opinion, could expose the Administrative Agent to
liability or is contrary to any Loan Document or applicable law, and (c) except
as expressly set forth herein, the Administrative Agent shall not have any duty
to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of its Subsidiaries or other
Affiliates that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith to be necessary, under the circumstances as
provided in Section 9.02) or unless a court of competent jurisdiction shall have
determined by a final, nonappealable judgment that the Administrative Agent was
grossly negligent or acted with willful misconduct in taking or not taking any
such action. The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent by the proper Person (whether
or not such Person in fact meets the requirements set forth in the Loan
Documents for being the signatory, sender or authenticator thereof). The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the signatory, sender or authenticator thereof), and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of

 

46



--------------------------------------------------------------------------------

such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facility as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right to appoint a successor approved by the Borrower
(such approval not to be unreasonably withheld, conditioned or delayed);
provided that no approval of the Borrower shall be necessary if an Event of
Default has occurred and is continuing. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank; provided that in
no event shall any such successor Administrative Agent be a Defaulting Lender.

If the Person serving as the Administrative Agent becomes a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person, remove such Person as Administrative Agent (the effectiveness
thereof being subject to the following sentence) and appoint a successor in
accordance with the immediately preceding paragraph. If no successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after delivery of such notice (or such earlier day as
shall be agreed to by the Required Lenders) (the “Removal Effective Date”), then
such removal shall nonetheless become effective in accordance with such notice
on the Removal Effective Date, whereupon, on the date of effectiveness of such
removal, (a) the removed Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (b) the
Required Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the removed Administrative Agent, provided that (i) all
payments required to be made hereunder or under any other Loan Document to the
Administrative Agent for the account of any Person other than the Administrative
Agent shall be made directly to such Person and (ii) all notices and other
communications required or contemplated to be given or made to the
Administrative Agent shall also directly be given or made to each Lender.

Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent, and the retiring or removed Administrative Agent shall be discharged from
its duties and obligations hereunder. The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the Administrative Agent’s resignation or removal hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such

 

47



--------------------------------------------------------------------------------

retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while it was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of the Related Parties of
any of the foregoing, and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of the Related
Parties of any of the foregoing, and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document, any related agreement or any document furnished hereunder or
thereunder.

Each Lender, by delivering its signature page to this Agreement, or delivering
its signature page to an Assignment and Assumption or any other Loan Document
pursuant to which it shall become a Lender hereunder, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be delivered to, or be approved by or
satisfactory to, the Administrative Agent or the Lenders on the Execution Date
that has been made available by the Administrative Agent to the Lenders.

Each Arranger and each institution identified as a “Syndication Agent”,
“Documentation Agent” or “Joint Lead Arranger and Bookrunner” on the cover page
to this Agreement shall have no obligations or duties whatsoever in such
capacity under this Agreement or any other Loan Document and shall incur no
liability hereunder or thereunder in such capacity.

Article IX

Miscellaneous

Section 9.01 Notices. (a) Except in the case of notices and other communications
expressly permitted to be given by telephone or electronic mail (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:

(i) if to the Borrower, to it at Marathon Petroleum Corporation, 539 South Main
Street, Findlay, Ohio 45840, Attention of Chief Financial Officer (Fax No.
(419) 421-2540) (Email: detemplin@marathonpetroleum.com);

(ii) if to the Borrower or any Subsidiary in respect of any service of process
to be delivered to the Borrower or such Subsidiary, to the Borrower or such
Subsidiary at Marathon Petroleum Corporation, 539 South Main Street, Findlay,
Ohio 45840, Attention of General Counsel (Fax No. (419) 421-3124) (Email:
jmwilder@marathonpetroleum.com );

(iii) if to the Administrative Agent, to The Royal Bank of Scotland plc., RBS
Americas HQ, 600 Washington Boulevard, Stamford, Connecticut 06901, Attention of
Damon Matthews (Fax No. 203-873-5300) (Email: damon.matthews@rbs.com), with a
copy to GBMNAAgency@rbs.com;

(iv) if to any other Lender, to it at its address (or fax number or email) set
forth in its Administrative Questionnaire.

 

48



--------------------------------------------------------------------------------

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including email and Internet and
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices under Article II to any
Lender if such Lender has notified the Administrative Agent that it is incapable
of receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

(c) Any party hereto may change its address, fax number or electronic mail
address for notices and other communications hereunder by notice to the other
parties hereto. Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by fax shall be deemed to have been given when sent (except that,
if not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient); and notices delivered through electronic communications to the
extent provided in paragraph (b) below shall be effective as provided in such
paragraph.

(d) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communication by posting such Communication on Debt
Domain, Intralinks, Syndtrak or a similar electronic transmission system (the
“Platform”). The Platform is provided “as is” and “as available”. Neither the
Administrative Agent nor any of its Related Parties warrants, or shall be deemed
to warrant, the adequacy of the Platform and expressly disclaim liability for
errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made, or shall be deemed to be made, by the
Administrative Agent or any of its Related Parties in connection with the
Communications or the Platform.

Section 9.02 Waivers; Amendments. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender may have had
notice or knowledge of such Default at the time.

(b) None of this Agreement, any other Loan Document or any provision hereof or
thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders or by the Borrower and the Administrative
Agent with the consent of the Required Lenders and, in the case of any other
Loan Document, pursuant to an agreement or agreements in writing entered into by
the Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; provided that
(subject to Section 2.19 with respect to any Defaulting Lender) no such
agreement shall (i) increase the Commitment of any Lender without the written
consent of such Lender, (ii) reduce the principal amount of any Loan or reduce
the rate of interest thereon, or reduce any fees or other amounts (to the extent
that such other amounts are then due and payable) payable hereunder, without the

 

49



--------------------------------------------------------------------------------

written consent of each Lender affected thereby, (iii) (A) modify, waive or
amend Section 4.02(g) or the definition of “Outside Closing Date” without the
written consent of each Lender, or (B) postpone the scheduled date of payment of
the principal amount of any Loan, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.17(b) or 2.17(c)
in a manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) change any of the provisions of
this Section or the percentage set forth in the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender, (vi) change any of the provisions of Section 2.19, without the
prior written consent of the Required Lenders and the Administrative Agent, or
(vii) release any material Guarantor from its Subsidiary Guarantee, except as
provided in Section 9.09, without the written consent of each Lender; provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent hereunder without the prior written
consent of the Administrative Agent.

Section 9.03 Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable and documented out of pocket expenses incurred by the
Administrative Agent, the Arrangers and their respective Affiliates, including
the reasonable fees, charges and disbursements of one outside counsel for the
Administrative Agent and the Arrangers (and, if necessary, one firm of local and
regulatory counsel in each appropriate jurisdiction and regulatory field, as
applicable, at any one time for the Administrative Agent, the Arrangers and
their respective Affiliates taken as a whole) in connection with the syndication
of the Facility, the preparation and administration of this Agreement and the
other Loan Documents and any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), and (ii) all out-of-pocket expenses
incurred by the Administrative Agent or any Lender, including the fees, charges
and disbursements of any counsel for the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement and the other Loan Documents, including its rights under this
Section, or in connection with the Loans made hereunder, including all such
out-of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

(b) The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof) and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages and liabilities
(and shall reimburse each Indemnitee upon demand for any reasonable legal or
other expenses incurred by such Indemnitee in connection with investigating or
defending any of the foregoing), incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement or any agreement or instrument contemplated hereby,
the performance by the parties hereto of their respective obligations hereunder
or the consummation of the transactions contemplated hereby, (ii) any Loan or
the use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto and regardless of
whether brought by a third party or by the Borrower or any of its Affiliates and
regardless of any exclusive or contributory negligence of any Indemnitee;
provided that (i) the foregoing indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are found by a final, non-appealable judgment of a court of
competent jurisdiction to arise out of or in connection with the willful
misconduct or gross negligence of such Indemnitee or the material breach by such
Indemnitee of the express terms of the Loan

 

50



--------------------------------------------------------------------------------

Documents; (ii) the Borrower shall not, in connection with any such proceeding
or related proceedings in the same jurisdiction, be liable for the fees and
expenses of more than one separate law firm (and, if necessary, one firm of
local and regulatory counsel in each appropriate jurisdiction and regulatory
field, as applicable, at any one time for the Indemnitees as a whole; provided
that in the case of a conflict of interest where the Indemnitee affected by such
conflict informs the Borrower of such conflict, the Borrower shall be
responsible for the reasonable fees and expenses of one firm of counsel (and, if
necessary, one firm of local and regulatory counsel in each appropriate
jurisdiction and regulatory field, as applicable) for each such affected
Indemnitee); (iii) each Indemnitee shall consult with the Borrower from time to
time at the request of the Borrower regarding the conduct of the defense in any
such proceeding (other than in respect of proceedings in which the Borrower or
any of its Affiliates is a party adverse to such Indemnitee); and (iv) the
Borrower shall not be obligated to pay an amount of any settlement entered into
without its consent (which shall not be unreasonably withheld). This
Section 9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising from any non-Tax claim.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent (or any sub-agent thereof) or any Related
Party of any of the foregoing under paragraph (a) or (b) of this Section (and
without limiting the Borrower’s obligation to do so), each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity.

(d) To the extent permitted by applicable law and without limiting in any way
the Borrower’s reimbursement or indemnification obligations set forth in
paragraph (a) or (b) of this Section or the Lenders’ payment obligations set
forth in paragraph (c) of this Section, no party hereto shall assert, or permit
any of its Affiliates or Related Parties to assert, and each party hereto hereby
waives, any claim against each other such Person (and, in the case of the
Borrower, any Indemnitee), on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the transactions contemplated hereby, any Loan or the use of the
proceeds thereof. No Indemnitee shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through electronic, telecommunications or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

Section 9.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) except as
expressly provided in Section 6.03, the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in paragraph (c) of this Section), the Arrangers and, to the

 

51



--------------------------------------------------------------------------------

extent expressly contemplated hereby, the sub-agents of the Administrative Agent
and the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than a natural person, the
Borrower or any Subsidiary or other Affiliate thereof or any Defaulting Lender)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld,
conditioned or delayed, except that at all times prior to the funding of Loans
required to be funded pursuant to Section 2.01 by a Lender, the Borrower in the
exercise of its sole discretion may withhold or grant its consent to a proposed
assignment by such Lender) of:

(A) the Borrower; provided that no consent of the Borrower shall be required for
an assignment to (x) a Lender, an Affiliate of a Lender or an Approved Fund or
(y) if an Event of Default has occurred and is continuing, any other assignee;
and provided further that reference is hereby made to the penultimate sentence
of Section 9.04(b)(ii) for further provisions governing consent by the Borrower;
and

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to any Lender, any
Affiliate of a Lender or any Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $10,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent (not to be unreasonably
withheld or delayed); provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans and the Commitment assigned;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Loan Parties and
their related parties or the respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws; and

 

52



--------------------------------------------------------------------------------

(E) the assignee, if it shall not be a Lender, shall be required to execute and
deliver the applicable forms to the extent required under Section 2.16(f) for
any Lender, and no assignment shall be effective in connection herewith unless
and until such forms are so delivered.

If the consent of the Borrower is required pursuant to this Section 9.04(b) in
connection with any assignment after the funding of the Loans pursuant to
Section 2.01, then the Borrower shall be deemed to have provided such consent
unless it has notified the Administrative Agent of its refusal to give such
consent within ten Business Days following the Borrower receiving a written
request for such consent with respect to such assignment.

For the purposes of this Section 9.04(b), the term “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.14, 2.15, 2.16 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and the applicable forms to the extent required under
Section 2.16(f) (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that the
Administrative Agent shall not be required to accept such Assignment and
Assumption or record the information therein in the Register if the
Administrative Agent reasonably believes that such Assignment and Assumption
lacks any written consent required by this Section or is otherwise not in proper
form, it being acknowledged that the Administrative Agent shall have no duty or
obligation (and shall incur no liability) with respect to obtaining (or
confirming the receipt) of any such written consent or with respect to the form
of (or any defect in) such Assignment and Assumption, any such duty and
obligation being solely with the assigning Lender and the assignee; provided
further that if

 

53



--------------------------------------------------------------------------------

either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Sections 2.06(b), 2.17(d) or
9.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. Each assigning Lender and the assignee, by its
execution and delivery of an Assignment and Assumption, shall be deemed to have
represented to the Administrative Agent that all written consents required by
this Section with respect thereto (other than the consent of the Administrative
Agent) have been obtained and that such Assignment and Assumption is otherwise
duly completed and in proper form, and each assignee, by its execution and
delivery of an Assignment and Assumption, shall be deemed to have represented to
the assigning Lender and the Administrative Agent that such assignee is eligible
to be a Lender hereunder. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(c) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (other than a
natural person, or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of a natural Person, or the Borrower or any
Subsidiary or other Affiliate thereof or any Defaulting Lender) (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged; (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (C) the Borrower,
the Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement or any other Loan
Document; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the second proviso to Section 9.02(b) (other
than clause (vi) thereof to the extent that any applicable change to
Section 2.19 pursuant to such clause (vi) would not result in any of the changes
referred to in the other clauses of such second proviso) that affects such
Participant. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 (subject to the requirements and
limitations therein, including the requirements under Section 2.16(f) (it being
understood that the documentation required under Section 2.16(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that (A) such Participant agrees to be subject to the
provisions of Sections 2.16 (including Section 2.16(f)), 2.17 and 2.18 as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section; (B) such Participant shall not be entitled to receive any
greater payment under Sections 2.14 or 2.16, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation, and
(C) the Borrower shall be notified promptly by the applicable Lender of each
participation sold by such Lender to a Participant pursuant to this paragraph. A
Participant that fails to comply with the preceding sentence shall not be
entitled to any of the benefits of Sections 2.14, 2.15 and 2.16. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.17(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments,

 

54



--------------------------------------------------------------------------------

Loans or its other obligations under any Loan Document) except to the Borrower
as provided above and to the extent that such disclosure is necessary to
establish that such Commitment, Loan or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank having jurisdiction over such Lender, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

Section 9.05 Survival. All covenants, agreements, representations and warranties
made by the Borrower and the other Loan Parties herein and in the other Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement shall be considered to have been relied upon
by the other parties hereto and shall survive the execution and delivery of this
Agreement and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.14, 2.15, 2.16 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.

Section 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, any other
Loan Documents and any separate letter agreements referred to in Section 4.01(e)
and any other letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns;
provided that the obligations of the Lenders to make Loans hereunder are subject
to the satisfaction or waiver of the conditions set forth in Section 4.02.
Delivery of an executed counterpart of a signature page of this Agreement by fax
or electronic transmission (in .pdf form) shall be effective for all purposes as
delivery of a manually executed counterpart of this Agreement.

Section 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

55



--------------------------------------------------------------------------------

Section 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower against any
of and all the obligations of the Borrower existing under this Agreement held by
such Lender or their respective Affiliates which are then due and payable,
irrespective of whether or not such Lender or Affiliate shall have made any
demand under this Agreement and although such obligations of the Borrower are
owed to a branch, office or Affiliate of such Lender different from the branch,
office or Affiliate holding such deposit or obligated on such indebtedness. The
rights of each Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) which
such Lender or its respective Affiliates may have. Each Lender agrees to
promptly notify the Borrower and the Administrative Agent after any such setoff
and application by such Lender, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

Section 9.09 Subsidiary Guarantees. The Borrower may (but is not required to),
at any time upon three Business Days’ notice to the Administrative Agent, cause
any of its Subsidiaries organized under the laws of the United States of
America, any State thereof or the District of Columbia to become a Guarantor by
such Subsidiary executing and delivering to the Administrative Agent a
Subsidiary Guarantee, together with such evidence of authority and opinions
(which may be opinions of in-house counsel) as the Administrative Agent may
reasonably request. So long as no Default has occurred and is continuing (or
would result from such release), (i) if all of the Equity Interests in a
Guarantor that are owned by the Borrower or a Subsidiary are sold or otherwise
disposed of in a transaction or transactions permitted by this Agreement or
(ii) in the event that, immediately after giving effect to the release of any
Guarantor’s Subsidiary Guarantee, all of the Indebtedness of the Non-Guarantor
Subsidiaries is permitted under Section 6.01, then, in each case, promptly
following the Borrower’s request, the Administrative Agent shall execute a
release of such Guarantor from its Subsidiary Guarantee.

Section 9.10 Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each party hereto hereby agrees that it will not commence any
action, litigation or proceeding of any kind or description, whether in law or
equity, whether in contract or in tort or otherwise, against any other party
hereto or any Related Party of any such party in any way relating to this
Agreement or any other Loan Document or transactions relating hereto or thereto,
in any other forum. Each party hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined solely in such New York State or, to the extent permitted by law,
in such Federal court. Each party hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each party hereto hereby
irrevocably

 

56



--------------------------------------------------------------------------------

waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 9.01. Nothing in this Agreement will affect the
right of any party to this Agreement to serve process in any other manner
permitted by law.

Section 9.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.12 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.13 Confidentiality. (a) Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) upon the request or
demand of any regulatory authority (including any self-regulatory authority)
having or purporting to have jurisdiction over the Administrative Agent or such
Lender, as applicable, or its Affiliates (in which case such Person shall,
except with respect to any audit or examination conducted by bank accountants or
any governmental bank regulatory authority exercising examination or regulatory
authority, (i) promptly notify the Borrower in advance of such disclosure, to
the extent permitted by law, and (ii) so furnish only that portion of such
information which the applicable Person is legally required to disclose), (c) to
the extent required by any legal, judicial, administrative proceeding or other
process or otherwise as required by applicable law or regulations (in which case
the Administrative Agent or such Lender, as applicable, shall (i) promptly
notify the Borrower in advance of such disclosure, to the extent permitted by
law, and (ii) so furnish only that portion of such information which the
applicable Person is legally required to disclose), (d) to any other party to
this Agreement, (e) in connection with the exercise of any remedies hereunder or
any suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (f) subject to an agreement containing provisions no less
restrictive than those of this Section, (i) to any assignee of or Participant
in, or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement and (ii) any actual or prospective party (or
its Related Parties), surety, reinsurer, guarantor or credit liquidity enhancer
(or their advisors) to or in connection with any swap, derivative or other
similar transaction under which payments are to be made by reference to the
Obligations or to the Borrower and its obligations or to this Agreement or
payments hereunder, (g) with the consent of the Borrower or (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent or
any Lender on a nonconfidential basis from a source other than the Borrower

 

57



--------------------------------------------------------------------------------

or any of its Affiliates; provided that (notwithstanding the foregoing) no such
nonpublic information which contains projections or forecasts with respect to
the Borrower or any of its Affiliates shall be disclosed, disseminated or
otherwise made available pursuant to clause (f) above. For the purposes of this
Section, “Information” means all information received from the Borrower, MPLX
GP, MPLX or any of the subsidiaries of the foregoing relating to the Borrower or
any of its Affiliates (including, for the avoidance of doubt, MPLX GP, MPLX and
any of their respective subsidiaries) or their business, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any of its
Affiliates. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN Section 9.13(a))
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE LOAN PARTIES AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO
THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.

Section 9.14 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

Section 9.15 USA PATRIOT Act. Each Lender that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower and the Guarantors that pursuant
to the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrower and the Guarantors, which information
includes the name and address of the Borrower and each Guarantor and other
information that will allow such Lender to identify the Borrower and the
Guarantors in accordance with the Act. This notice is given in

 

58



--------------------------------------------------------------------------------

accordance with the requirements of the Act and is effective for the
Administrative Agent and each Lender.

Section 9.16 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower and each other Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arrangers and the Lenders are arm’s-length commercial transactions between
the Borrower, each other Loan Party and their respective Affiliates, on the one
hand, and the Administrative Agent, the Arrangers and the Lenders, on the other
hand, (B) each of the Borrower and the other Loan Parties has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower and each other Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Administrative Agent, the Arrangers and each Lender is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower, any other Loan Party or any of their
respective Affiliates, or any other Person and (B) none of the Administrative
Agent, the Arrangers or any Lender has any obligation to the Borrower, any other
Loan Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Arrangers and the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower, the other Loan Parties and their respective Affiliates, and none of
the Administrative Agent, the Arrangers or any Lender has any obligation to
disclose any of such interests to the Borrower, any other Loan Party or any of
their respective Affiliates. To the fullest extent permitted by law, each of the
Borrower and each other Loan Party hereby waives and releases any claims that it
may have against the Administrative Agent, the Arrangers or any Lender with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

59



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

MARATHON PETROLEUM CORPORATION By:  

/s/ Timothy T. Griffith

  Name:   Timothy T. Griffith   Title:   Vice President, Finance and Investor
Relations, and Treasurer

 

Signature Page to Term Loan Agreement



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as Administrative Agent By:  

\s\ Matthew Main

  Name:   Matthew Main   Title:   Authorised Signatory

 

Signature Page to Term Loan Agreement



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND FINANCE (IRELAND) By:   \s\ Paul Mitchell   \s\ L.
O’Connell  

Name:

Title:

 

Paul Mitchell

Director

 

Name:

Title:

 

L. O’Connell

Director

 

Signature Page to Term Loan Agreement



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. By:  

\s\ Maria Ferradas

  Name:   Maria Ferradas   Title:   Vice President

 

Signature Page to Term Loan Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC By:  

\s\ Irina Dimova

  Name:   Irina Dimova   Title:   Vice President

 

Signature Page to Term Loan Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A. By:  

\s\ Andrew Sidford

  Name:   Andrew Sidford   Title:   Vice President

 

Signature Page to Term Loan Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A. By:  

\s\ Michael King

  Name:   Michael King   Title:   Authorized Signatory

 

Signature Page to Term Loan Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:  

\s\ Bryan Heller

  Name:   Bryan Heller   Title:   Director

 

Signature Page to Term Loan Agreement



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA By:  

\s\ J. Frazell

  Name:   J. Frazell   Title:   Director

 

Signature Page to Term Loan Agreement



--------------------------------------------------------------------------------

BNP PARIBAS By  

\s\ Joe Onischuk

  Name:   Joe Onischuk   Title:   Managing Director By  

\s\ Joanna Lau

  Name:   Joanna Lau   Title:   Vice President

 

Signature Page to Term Loan Agreement



--------------------------------------------------------------------------------

DNB CAPITAL LLC By  

\s\ Joe Hykle

  Name:   Joe Hykle   Title:   Senior Vice President By  

\s\ Jill Ilski

  Name:   Jill Ilski   Title:   First Vice President

 

Signature Page to Term Loan Agreement



--------------------------------------------------------------------------------

FIFTH THIRD BANK By:  

\s\ Matthew Lewis

  Name:   Matthew Lewis   Title:   Vice President

 

Signature Page to Term Loan Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA By:  

\s\ Rebecca Kratz

  Name:   Rebecca Kratz   Title:   Authorized Signatory

 

Signature Page to Term Loan Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. By:  

\s\ Dave Katz

  Name:   Dave Katz   Title:   Executive Director

 

Signature Page to Term Loan Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION By:  

\s\ Thomas E. Redmond

  Name:   Thomas E. Redmond   Title:   Senior Vice President

 

Signature Page to Term Loan Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By:  

\s\ John Prigge

  Name:   John Prigge   Title:   Vice President

 

Signature Page to Term Loan Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A. By:  

\s\ Borden Tennant

 

Name:

Title:

 

Borden Tennant

Assistant Vice President

 

Signature Page to Term Loan Agreement



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON By:  

\s\ Hussam S. Alsahlani

  Name:   Hussam S. Alsahlani   Title:   Vice President

 

Signature Page to Term Loan Agreement



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY By:  

\s\ John DiLeggee

  Name:   John DiLegge   Title:   Vice President

 

Signature Page to Term Loan Agreement



--------------------------------------------------------------------------------

RIYAD BANK, HOUSTON AGENCY By  

\s\ Paul N. Travis

  Name:   Paul N. Travis   Title:   VP & Head of Corporate Finance By  

\s\ Tim Hartnett

  Name:   Tim Hartnett   Title:   VP & Administrative Officer

 

Signature Page to Term Loan Agreement



--------------------------------------------------------------------------------

Schedule 1.01

Description of MPLX Drop-Down Transactions

MPLX Drop Down Transactions

Any potential acquisition by MPLX or one of its subsidiaries of any of the
following midstream assets owned or leased by the Borrower or any Subsidiary:

 

  •   The ownership interest in MPLX Pipe Line Holdings LP that is retained by
Borrower or any Subsidiary following the initial public offering of limited
partnership units of MPLX;

 

  •   crude oil, refined product and other hydrocarbon-based product pipelines;

 

  •   liquefied petroleum gas storage facilities;

 

  •   tank farm, terminals and other assets or facilities used in the storage of
crude oil, refined products or other hydrocarbon-based products;

 

  •   owned and/or leased transport trucks or rail cars;

 

  •   marine assets, including owned and/or leased towboats and barges; and

 

  •   interests of Borrower or any Subsidiary in joint-interest pipelines or
terminals or in joint venture entities that primarily own or operate any of the
foregoing assets.

Any relinquishment, resetting or other adjustment to the right of Borrower or
any Subsidiary to receive incentive distribution payments from MPLX in
connection with any acquisition of assets by MPLX or any of its subsidiaries.

 

Schedule 1.01 – Page 1



--------------------------------------------------------------------------------

Schedule 2.01

Commitments

 

Lender

   Commitment  

The Royal Bank of Scotland Finance (Ireland)

   $ 60,000,000.00   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

     60,000,000.00   

Barclays Bank PLC

     50,000,000.00   

Citibank, N.A.

     50,000,000.00   

Morgan Stanley Bank, N.A.

     50,000,000.00   

Bank of America, N.A.

     35,000,000.00   

The Bank of Nova Scotia

     35,000,000.00   

BNP Paribas

     35,000,000.00   

DNB Capital LLC

     35,000,000.00   

Fifth Third Bank

     35,000,000.00   

Goldman Sachs Bank USA

     35,000,000.00   

JPMorgan Chase Bank, N.A.

     35,000,000.00   

PNC Bank, National Association

     35,000,000.00   

U.S. Bank National Association

     35,000,000.00   

Wells Fargo Bank, N.A.

     35,000,000.00   

The Bank of New York Mellon

     30,000,000.00   

The Northern Trust Company

     25,000,000.00   

Riyad Bank, Houston Agency

     25,000,000.00      

 

 

 

Total

   $ 700,000,000.00      

 

 

 

 

Schedule 2.01 – Page 1



--------------------------------------------------------------------------------

Schedule 3.05

Disclosed Matters

None.

 

Schedule 3.05 – Page 1



--------------------------------------------------------------------------------

Schedule 3.11

Subsidiaries

I. Subsidiaries of the Borrower and jurisdictions of organization.

 

SUBSIDIARY

  

JURISDICTION

Blanchard Holdings Company LLC    Delaware Blanchard Pipe Line Company LLC   
Delaware Blanchard Refining Company LLC    Delaware Blanchard Terminal Company
LLC    Delaware Bonded Oil Company    Delaware Buckeye Assurance Corp.   
Vermont Catlettsburg Refining, LLC    Delaware Green Bay Terminal Corporation   
Wisconsin Hardin Assurance Ltd.    Bermuda Hardin Street Holdings LLC   
Delaware Hardin Street Marine LLC    Delaware Hardin Street Terminals LLC   
Delaware Hardin Street Transportation LLC    Delaware Lincoln Pipeline LLC   
Delaware Mannheim Terminal and Warehousing Service Company    Illinois Marathon
Canada Marketing, Ltd.    Delaware Marathon Carbon Management LLC    Delaware
Marathon Domestic LLC    Delaware Marathon Petroleum Company Canada, Ltd.   
Alberta Marathon Petroleum Company LP    Delaware Marathon Petroleum Logistics
Services LLC    Delaware Marathon Petroleum Service Company    Delaware Marathon
Petroleum Supply LLC    Delaware Marathon Petroleum Trading Canada LLC   
Delaware Marathon Pipe Line Company    Nevada Marathon PrePaid Card LLC    Ohio
Marathon Renewable Fuels Corp.    Delaware Marathon Renewable Supply LLC   
Delaware Mid-Valley Supply LLC    Delaware MPC Investment Fund, Inc.    Delaware
MPC Investment LLC    Delaware MPC Loop Holdings LLC    Delaware MPC Trade
Receivables Company LLC    Delaware MPL Investment LLC    Delaware MPL Louisiana
Holdings LLC    Delaware MPLX Logistics Holdings LLC    Delaware Muskegon
Pipeline LLC    Delaware

 

Schedule 3.11 – Page 1



--------------------------------------------------------------------------------

Niles Properties LLC    Delaware South Houston Green Power, LLC    Delaware
Speedway LLC    Delaware Speedway Petroleum Corporation    Delaware Speedway
Prepaid Card LLC    Ohio Speedway.com LLC    Delaware Starvin Marvin, Inc.   
Delaware Williston Basin Pipe Line LLC    Delaware

II. Description of any outstanding options, warrants, rights of conversion or
purchase of similar rights.

None.

 

Schedule 3.11 – Page 2



--------------------------------------------------------------------------------

Schedule 6.01

Existing Indebtedness

None.

 

Schedule 6.01 – Page 1



--------------------------------------------------------------------------------

Schedule 6.02

Existing Liens

None.

 

Schedule 6.02 – Page 1



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Term Loan Agreement identified below (as amended, supplemented or otherwise
modified from time to time, the “Agreement”), receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto (the “Standard Terms and Conditions”) are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (a) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the credit facility provided for
under the Agreement (including any Guarantees made pursuant to, such credit
facility) and (b) to the extent permitted to be assigned under applicable law,
all claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (a) above (the rights and obligations sold and assigned pursuant to
clauses (a) and (b) above being referred to herein collectively as the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

1.    Assignor:     

 

   2.    Assignee:     

 

           [and is [a Lender] [an Affiliate/Approved Fund of [Identify
Lender]]]1 3.    Borrower:      Marathon Petroleum Corporation, a Delaware
corporation 4.    Administrative Agent:      The Royal Bank of Scotland plc, as
the administrative agent under the Agreement 5.    Agreement:      The Term Loan
Agreement dated as of August 26, 2014, among Marathon Petroleum Corporation, the
Lenders parties thereto and The Royal Bank of Scotland plc, as Administrative
Agent

 

 

1  Select as applicable.

 

Exhibit A – Page 1



--------------------------------------------------------------------------------

6.    Assigned Interest:   

 

Aggregate Amount of
Commitment/Loans for all
Lenders

   Amount of Commitment/
Loans Assigned      Percentage Assigned of
Commitment/Loans2  

$            

   $                        % 

$            

   $                        % 

$            

   $                        % 

Effective Date:                  , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more Credit Contacts to whom all syndicate-level information (which may
contain material non-public information about the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:  

 

  Name:   Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:  

 

  Name:   Title:

 

 

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

Exhibit A – Page 2



--------------------------------------------------------------------------------

[Consented to and]3 Accepted: THE ROYAL BANK OF SCOTLAND PLC, as Administrative
Agent By:  

 

  Name:   Title: [Consented to:]4 MARATHON PETROLEUM CORPORATION By:  

 

  Name:   Title:

 

 

3  To be added only if the consent of the Administrative Agent is required by
the terms of the Agreement.

4  To be added only if the consent of the Borrower is required by the terms of
the Agreement.

 

Exhibit A – Page 3



--------------------------------------------------------------------------------

ANNEX 1 TO

ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION

 

  1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Agreement or any other Loan Document, other
than statements made by it herein, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Agreement or any other
Loan Document, (iii) the financial condition of the Borrower, any of its
Subsidiaries or other Affiliates or any other Person obligated in respect of the
Agreement or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or other Affiliates or any other Person of any of their respective
obligations under the Agreement or any other Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Agreement, (ii) it satisfies the
requirements specified in the Agreement that are required to be satisfied by it
in order to acquire the Assigned Interest and become a Lender, (iii) from and
after the Effective Date, it shall be bound by the provisions of the Agreement
as a Lender thereunder and, to the extent of the Assigned Interest, shall have
the obligations of a Lender thereunder, (iv) it has received a copy of the
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Assignor, the
Administrative Agent, the Arrangers or any other Lender, (v) if it is a U.S.
Person, attached hereto is an executed original of IRS Form W-9 certifying that
it is exempt from U.S. Federal backup withholding tax, duly completed and
executed by the Assignee, and (vi) if it is a Non-U.S. Lender, attached hereto
is any documentation required to be delivered by it pursuant to the terms of the
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Assignor, the
Administrative Agent, the Arrangers or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Agreement
and the other Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Agreement are required to
be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This

 

Exhibit A – Page 4



--------------------------------------------------------------------------------

Assignment and Assumption may be executed in any number of counterparts (and by
different parties hereto on different counterparts), which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by facsimile or other electronic image
scan transmission shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the laws of the State of
New York.

 

Exhibit A – Page 5



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BORROWING REQUEST

The Royal Bank of Scotland plc

as Administrative Agent under the

Agreement referred to below

[                    ]

[                    ]

[                    ]

Attention: [                    ]

                 , 20    

 

  Re: Marathon Petroleum Corporation

Reference is made to the Term Loan Agreement dated as of August 26, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Agreement”),
among Marathon Petroleum Corporation, a Delaware corporation (“Borrower”), the
Lenders parties thereto and The Royal Bank of Scotland plc, as Administrative
Agent. Capitalized terms used herein and not otherwise defined herein are used
herein as defined in the Agreement.

The Borrower hereby gives you notice, irrevocably, pursuant to Section 2.03 of
the Agreement that the Borrower hereby requests a Borrowing and, in that
connection, sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.03 of the Agreement:

(a) the aggregate principal amount of the Proposed Borrowing is $            ;1

(b) the date of the Proposed Borrowing is             , 20     (the “Funding
Date”);2

(c) the Proposed Borrowing is [an ABR Borrowing] [a Eurodollar Borrowing];

(d) [such Eurodollar Borrowing shall have an initial Interest Period of [one]
[two] [three] [six] month[s];] and

(e) the funds of the Proposed Borrowing are to be disbursed to [Account Name and
Number].

The undersigned hereby certifies as follows:

(a) the representations and warranties of the Loan Parties set forth in the
Agreement and the other Loan Documents are true and correct in all material
respects on and as of the Funding Date, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of the Funding Date such representations and

 

1  For any Eurodollar Borrowing, such Proposed Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 and not less than
$5,000,000. For an ABR Borrowing, such Proposed Borrowing shall be an integral
multiple of $1,000,000 and not less than $1,000,000, except as permitted by
Section 2.02(c) of the Agreement.

2  Such Funding Date must be a Business Day.

 

Exhibit B – Page 1



--------------------------------------------------------------------------------

warranties continue to be true and correct in all material respects as of such
specified earlier date; provided that in each case, such materiality qualifier
is not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and

(b) at the time of and immediately after giving effect to the Proposed Borrowing
on the Funding Date, no Default has occurred and is continuing.

 

MARATHON PETROLEUM CORPORATION By:  

 

  Name:   Title:

 

Exhibit B – Page 2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INTEREST ELECTION REQUEST

The Royal Bank of Scotland plc

as Administrative Agent under the

Agreement referred to below

[                    ]

[                    ]

[                    ]

Attention: [                    ]

                 , 20    

 

  Re: Marathon Petroleum Corporation

Reference is made to the Term Loan Agreement dated as of August 26, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Agreement”),
among Marathon Petroleum Corporation, a Delaware corporation (“Borrower”), the
Lenders parties thereto and The Royal Bank of Scotland plc, as Administrative
Agent. Capitalized terms used herein and not otherwise defined herein are used
herein as defined in the Agreement.

The Borrower hereby gives you notice, irrevocably, pursuant to Section 2.07 of
the Agreement that it elects to [continue the Borrowing listed below, or a
portion thereof as described below] [convert the Borrowing listed below, or a
portion thereof as described below, to a different Type], and in that connection
sets forth below the terms on which such [conversion] [continuation] is to be
made. The applicable Borrowing is a Borrowing of $             in principal
amount of presently outstanding Loans that are [ABR Loans] [Eurodollar Loans
having an Interest Period ending on                  , 20    ].

 

(a)    The amount of the Borrowing to which this Interest Election Request
applies:1   

 

(b)    The effective date of the election (which is a Business Day):   

 

(c)    Type of Borrowing following [conversion] [continuation]:    [ABR
Borrowing] [Eurodollar Borrowing]

 

1  If different options are being elected with respect to different portions of
such Borrowing, specify the portions thereof to be allocated to each resulting
Borrowing and specify the information requested in clauses (b), (c) and (d) for
each resulting Borrowing.

 

Exhibit C – Page 1



--------------------------------------------------------------------------------

(d)    Interest Period and the last day thereof:2    [one] [two] [three] [six]
month[s]      

 

 

MARATHON PETROLEUM CORPORATION By:  

 

  Name:   Title:

 

2  For Eurodollar Borrowings only. Shall be subject to the definition of
“Interest Period” in the Agreement.

 

Exhibit C – Page 2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF NOTE

 

Lender: [NAME OF LENDER]    New York, New York Principal Amount: [$            ]
   [            ], 20[    ]

For value received, the undersigned, Marathon Petroleum Corporation, a Delaware
corporation (the “Borrower”), hereby promises to pay to the order of the Lender
set forth above (the “Lender”) the principal sum of [             dollars
($        )], or such lesser amount as shall equal the aggregate unpaid
principal amount of all Loans (as defined in the Agreement referred to below) of
the Lender to the Borrower, payable at such times, and in such amounts, as are
specified in the Agreement.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date such Loan is made until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Agreement.

Both principal and interest payable to the Lender under this Note shall be
payable in dollars (as defined in the Agreement referred to below) to The Royal
Bank of Scotland plc, as Administrative Agent, to such account as it may specify
from time to time pursuant to the Agreement, in immediately available funds.

This Note is issued pursuant to, governed by and is entitled to the benefits of,
the Term Loan Agreement dated as of August 26, 2014 (as amended, supplemented or
otherwise modified from time to time, the “Agreement”), among the Borrower, the
Lenders parties thereto and The Royal Bank of Scotland plc, as Administrative
Agent. Capitalized terms used herein and not defined herein are used herein as
defined in the Agreement.

The Agreement, among other things, contains provisions for acceleration of the
maturity of the unpaid principal amount of this Note upon the happening of
certain stated events and also for prepayments on account of the principal
hereof prior to the maturity hereof upon the terms and conditions therein
specified.

Demand, diligence, presentment, protest and notice of non-payment and protest
are hereby waived by the Borrower.

This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year set forth above.

 

MARATHON PETROLEUM CORPORATION By:  

 

  Name:   Title:

 

Exhibit D – Page 1



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Term Loan Agreement dated as of August 26, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Agreement”),
among Marathon Petroleum Corporation, a Delaware corporation (“Borrower”), the
Lenders parties thereto and The Royal Bank of Scotland plc, as Administrative
Agent.

Pursuant to the provisions of Section 2.16 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, and (iv) it is not a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN (or W-8BEN-E, as
applicable). By executing this certificate, the undersigned agrees that (i) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent and (ii) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                 , 201    

 

Exhibit E-1 – Page 1



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Term Loan Agreement dated as of August 26, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Agreement”),
among Marathon Petroleum Corporation, a Delaware corporation (“Borrower”), the
Lenders parties thereto and The Royal Bank of Scotland plc, as Administrative
Agent.

Pursuant to the provisions of Section 2.16 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any promissory note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code, and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN (or W-8BEN-E, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN (or W-8BEN-E, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (i) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent and (ii) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                 , 201    

 

Exhibit E-2 – Page 1



--------------------------------------------------------------------------------

EXHIBIT E-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Term Loan Agreement dated as of August 26, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Agreement”),
among Marathon Petroleum Corporation, a Delaware corporation (“Borrower”), the
Lenders parties thereto and The Royal Bank of Scotland plc, as Administrative
Agent.

Pursuant to the provisions of Section 2.16 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN (or W-8BEN-E, as applicable). By
executing this certificate, the undersigned agrees that (i) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (ii) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                 , 201    

 

Exhibit E-3 – Page 1



--------------------------------------------------------------------------------

EXHIBIT E-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Term Loan Agreement dated as of August 26, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Agreement”),
among Marathon Petroleum Corporation, a Delaware corporation (“Borrower”), the
Lenders parties thereto and The Royal Bank of Scotland plc, as Administrative
Agent.

Pursuant to the provisions of Section 2.16 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code, and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN (or
W-8BEN-E, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN (or W-8BEN-E, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (i) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (ii) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                 , 201    

 

Exhibit E-4 – Page 1



--------------------------------------------------------------------------------

EXHIBIT F-1

[RESERVED]

 

Exhibit F-1 – Page 1



--------------------------------------------------------------------------------

EXHIBIT F-2

[RESERVED]

 

Exhibit F-2 – Page 1



--------------------------------------------------------------------------------

EXHIBIT G

[FORM OF] SUBSIDIARY GUARANTEE

GUARANTEE dated as of                  ,          (this “Guarantee”), by each of
the entities listed on the signature pages hereof or becoming a party hereto
pursuant to Section 14.08 hereof (collectively, the “Guarantors”) and each a
“Guarantor”), in favor of the Administrative Agent, each Lender and each other
holder of an Obligation (as such term is defined below) (collectively, the
“Guarantied Parties”).

WHEREAS, pursuant to the Term Loan Agreement dated as of August 26, 2014
(together with all appendices, exhibits and schedules thereto and as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Agreement”; capitalized terms defined therein and used herein having the
meanings given to them in the Agreement), among Marathon Petroleum Corporation,
a Delaware corporation (the “Borrower”), the Lenders party thereto and The Royal
Bank of Scotland plc, as Administrative Agent (in such capacity, the
“Administrative Agent”), the Lenders have severally agreed to make extensions of
credit to the Borrower upon the terms and subject to the conditions set forth
therein;

WHEREAS, each Guarantor is a direct or indirect Subsidiary of the Borrower;

WHEREAS, each Guarantor will receive substantial direct and indirect benefits
from the making of the Loans and the granting of the other financial
accommodations to the Borrower under the Agreement; and

WHEREAS, the Borrower and the Guarantors have elected, pursuant to Section 9.09
of the Agreement, to have the Guarantors execute and deliver this Guarantee for
the benefit of the Guarantied Parties.

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

ARTICLE I

Guarantee

(a) Each Guarantor hereby absolutely, unconditionally and irrevocably
guarantees, jointly with the other Guarantors and severally, as primary obligor
and not merely as surety, the full and punctual payment when due and in the
currency due, whether at stated maturity or earlier, by reason of acceleration,
mandatory prepayment or otherwise in accordance herewith or any other Loan
Document, of all the Obligations (as defined below), whether or not from time to
time reduced or extinguished or hereafter increased or incurred, whether or not
recovery may be or hereafter may become barred by any statute of limitations,
whether or not enforceable as against the Borrower, whether now or hereafter
existing, and whether due or to become due, including principal, interest
(including interest accrued or accruing after the commencement of any proceeding
under Title 11 of the United States Code (the “Bankruptcy Code”) or any other
bankruptcy, insolvency, receivership or other similar proceeding, and interest
at the contract rate applicable upon default accrued or accruing after the
commencement of any such proceeding, in each case regardless of whether allowed
or allowable in such proceeding), fees and costs of collection. This Guarantee
constitutes a guaranty of payment when due (whether or not any proceeding under
the Bankruptcy Code shall have stayed the accrual or collection of any of the
Obligations or operated as a discharge thereof) and not of collection.

 

Exhibit G – Page 1



--------------------------------------------------------------------------------

(b) Each Guarantor further agrees that, if any payment made by the Borrower or
any other Person and applied to the Obligations is at any time annulled,
avoided, set aside, rescinded, invalidated, declared to be fraudulent or
preferential or otherwise required to be refunded or repaid, then, to the extent
of such payment or repayment, any such Guarantor’s liability hereunder shall be
and remain in full force and effect, as fully as if such payment had never been
made. If, prior to any of the foregoing, this Guarantee shall have been
cancelled or surrendered, this Guarantee shall be reinstated in full force and
effect, and such prior cancellation or surrender shall not diminish, release,
discharge, impair or otherwise affect the obligations of any such Guarantor in
respect of the amount of such payment.

(c) In furtherance of the foregoing and not in limitation of any other right
that any Guarantied Party has at law or in equity against any Guarantor by
virtue hereof, upon the failure of the Borrower to pay any Obligation when and
as the same shall become due and payable, whether at stated maturity or earlier,
by reason of acceleration, mandatory prepayment or otherwise in accordance
herewith or any other Loan Document, each Guarantor hereby promises to and will
forthwith pay, or cause to be paid, to the Administrative Agent for distribution
to the applicable Guarantied Parties in cash the amount of such unpaid
Obligations. Upon payment by any Guarantor of any sums to the Administrative
Agent as provided in this paragraph, all rights of such Guarantor against the
Borrower arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article VIII hereof.

(d) As used herein, the term “Obligations” means all obligations of the Loan
Parties to pay (a) the aggregate outstanding principal amount of, and all unpaid
interest (including interest accrued or accruing after the commencement of any
proceeding under the Bankruptcy Code or any other bankruptcy, insolvency,
receivership or other similar proceeding, and interest at the contract rate
applicable upon default accrued or accruing after the commencement of any such
proceeding, in each case regardless of whether allowed or allowable in such
proceeding) on, the Loans when and as due, whether at stated maturity or
earlier, by reason of acceleration, mandatory prepayment or otherwise in
accordance herewith or any other Loan Document, and (b) all other outstanding
liabilities, obligations and indebtedness owing by the Borrower to the
Administrative Agent, any Lender or any other Indemnitee arising under the
Agreement or any other Loan Document, of every type and description (whether by
reason of an extension of credit, opening or amendment of a letter of credit or
payment of any draft drawn thereunder, loan, guarantee, indemnification or
otherwise), present or future, whether direct or indirect (including those
acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired and whether or not evidenced
by any note, guarantee or other instrument for the payment of money (including
any such liabilities, obligations and indebtedness incurred after the
commencement of any proceeding under the Bankruptcy Code or any other
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding).

ARTICLE II

Limitation of Guarantee

Any term of this Guarantee to the contrary notwithstanding, the maximum
aggregate amount of the Obligations for which any Guarantor shall be liable
shall not exceed the maximum amount for which such Guarantor can be liable
without rendering this Guarantee, as it relates to such Guarantor, subject to
avoidance under applicable law relating to fraudulent conveyance or fraudulent
transfer (including Section 548 of the Bankruptcy Code or any applicable
provisions of comparable state law) (collectively, “Fraudulent Transfer Laws”),
in each case after giving effect (a) to all other liabilities of such Guarantor,
contingent or otherwise, that are relevant under such Fraudulent Transfer Laws
(specifically excluding, however, any liabilities of such Guarantor in respect
of intercompany

 

Exhibit G – Page 2



--------------------------------------------------------------------------------

Indebtedness to the Borrower to the extent that such Indebtedness would be
discharged in an amount equal to the amount paid by such Guarantor hereunder)
and (b) to the value as assets of such Guarantor (as determined under the
applicable provisions of such Fraudulent Transfer Laws) of any rights to
subrogation, contribution, reimbursement, indemnity or similar rights held by
such Guarantor pursuant to (i) applicable federal, state, local and foreign
laws, rules and regulations, orders, judgments, decrees and other determinations
of any Governmental Authority or arbitrator and common law, (ii) Article III of
this Guarantee or (iii) any other obligation, agreement, undertaking or similar
provisions of any security or any agreement, undertaking, contract, lease,
indenture, mortgage, deed of trust or other instrument (excluding any Loan
Document) providing for an equitable allocation among such Guarantor and other
Subsidiaries or Affiliates of the Borrower of obligations arising under this
Guarantee or other guaranties of the Obligations by such parties.

ARTICLE III

Indemnity and Contribution

SECTION 3.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Article VIII hereof), the Borrower agrees that in the event a payment
in respect of any Obligation shall be made by any Guarantor under this
Guarantee, the Borrower shall indemnify such Guarantor for the full amount of
such payment and such Guarantor shall be subrogated to the rights of the Person
to whom such payment shall have been made to the extent of such payment.

SECTION 3.02. Contribution. In the event that any Guarantor (the “Claiming
Party”) shall be required hereunder to make a payment in respect of any
Obligation exceeding the greater of (a) the amount of the economic benefit
actually received by such Guarantor from the Loans and the other financial
accommodations provided to the Borrower under the Loan Documents and (b) the
amount such Guarantor would otherwise have paid if such Guarantor had paid the
aggregate amount of the Obligations (excluding the amount thereof repaid by the
Borrower) in the same proportion as such Guarantor’s net worth on the date
hereof (or, in the case of any Guarantor becoming a party hereto pursuant to
Section 14.08, the date of the supplement hereto executed and delivered by such
Guarantor) bears to the aggregate net worth of all the Guarantors on the date
hereof (or, in the case of any Guarantor becoming a party hereto pursuant to
Section 14.08, the date of the supplement hereto executed and delivered by such
Guarantor), then (subject to Article VIII hereof) such Guarantor shall be
reimbursed by such other Guarantors (each, a “Contributing Party”) for the
amount of such excess, pro rata, based on the respective net worths of such
other Guarantors at the date enforcement hereunder is sought. Any Contributing
Party making a payment to a Claiming Party pursuant to this Section 3.02 shall
be subrogated to the rights of such Claiming Party to the extent of such
payment.

ARTICLE IV

Authorization; Other Agreements

The Guarantied Parties are hereby authorized, without notice to, or demand upon,
any Guarantor, which notice and demand requirements each are expressly waived
hereby, and without discharging or otherwise affecting the obligations of any
Guarantor hereunder (which obligations shall remain absolute and unconditional
notwithstanding any such action or omission to act), from time to time, to do
each of the following:

(a) supplement, renew, extend, accelerate or otherwise change the time for
payment of, or other terms relating to, the Obligations, or any part of them, or
otherwise modify, amend or change

 

Exhibit G – Page 3



--------------------------------------------------------------------------------

the terms of any promissory note or other agreement, document or instrument
(including the other Loan Documents) now or hereafter executed by the Borrower
and delivered to the Guarantied Parties or any of them, including any increase
or decrease of principal or the rate of interest thereon;

(b) waive or otherwise consent to noncompliance with any provision of any
instrument evidencing the Obligations, or any part thereof, or any other
instrument or agreement in respect of the Obligations (including the other Loan
Documents) now or hereafter executed by the Borrower and delivered to the
Guarantied Parties or any of them;

(c) accept partial payments on the Obligations;

(d) receive, take and hold security or collateral for the payment of the
Obligations or any part of them and exchange, enforce, waive, substitute,
liquidate, terminate, abandon, fail to perfect, subordinate, transfer, otherwise
alter and release any such security or collateral;

(e) settle, release, compromise, collect or otherwise liquidate the Obligations
or accept, substitute, release, exchange or otherwise alter, affect or impair
any security or collateral for the Obligations or any part of them or any other
guaranty therefor, in any manner;

(f) add, release or substitute any one or more other guarantors, makers or
endorsers of the Obligations or any part of them and otherwise deal with the
Borrower or any other guarantor, maker or endorser;

(g) apply to the Obligations any payment or recovery (i) from the Borrower, from
any other guarantor, maker or endorser of the Obligations or any part of them or
(ii) from any Guarantor in such order as provided herein, in each case whether
such Obligations are secured or unsecured or guaranteed or not guaranteed by
others;

(h) apply to the Obligations any payment or recovery from any Guarantor of the
Obligations or any sum realized from security furnished by such Guarantor upon
its indebtedness or obligations to the Guarantied Parties or any of them, in
each case whether or not such indebtedness or obligations relate to the
Obligations; and

(i) refund at any time any payment received by any Guarantied Party in respect
of any Obligation, and payment to such Guarantied Party of the amount so
refunded shall be fully guaranteed hereby even though prior thereto this
Guarantee shall have been cancelled or surrendered, and such prior cancellation
or surrender shall not diminish, release, discharge, impair or otherwise affect
the obligations of any Guarantor hereunder in respect of the amount so refunded;

in each case, even if any right of reimbursement or subrogation or other right
or remedy of any Guarantor is extinguished, affected or impaired by any of the
foregoing (including any election of remedies by reason of any judicial,
nonjudicial or other proceeding in respect of the Obligations that impairs any
subrogation, reimbursement or other right of such Guarantor).

ARTICLE V

Guarantee Absolute and Unconditional

Each Guarantor hereby waives any defense of a surety or guarantor or any other
obligor on any obligations arising in connection with or in respect of any of
the following and hereby agrees that its obligations under this Guarantee are
absolute and unconditional and shall not be discharged, reduced, limited,
impaired or terminated or otherwise affected as a result of any of the
following:

(a) the invalidity or unenforceability of, or any impossibility in the
performance of, any of the Borrower’s obligations under the Agreement or any
other Loan Document or any other agreement or instrument relating thereto, or
any security for, or other guaranty of the Obligations or any part of them;

 

Exhibit G – Page 4



--------------------------------------------------------------------------------

(b) the absence of any attempt to collect on the Obligations or any part of them
from the Borrower or other action to enforce the same;

(c) any Guarantied Party’s election, in any proceeding instituted under chapter
11 of the Bankruptcy Code, of the application of Section 1111 (b)(2) of the
Bankruptcy Code or any applicable provisions of comparable state or foreign law;

(d) any borrowing or grant of a Lien by the Borrower, as debtor-in-possession,
or extension of credit, under Section 364 of the Bankruptcy Code or any
applicable provisions of comparable state or foreign law;

(e) the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of any Guarantied Party’s claim (or claims) for repayment of the
Obligations;

(f) any use of cash collateral under Section 363 of the Bankruptcy Code;

(g) any agreement or stipulation as to the provision of adequate protection in
any bankruptcy proceeding;

(h) the avoidance of any Lien in favor of the Guarantied Parties or any of them
for any reason;

(i) any bankruptcy, insolvency, reorganization, arrangement, readjustment of
debt, liquidation or dissolution proceeding commenced by or against the
Borrower, any Guarantor or any of the Borrower’s other Subsidiaries, including
any discharge of, or bar or stay against collecting, any Obligation (or any part
of them or interest thereon) in or as a result of any such proceeding;

(j) failure by any Guarantied Party to file or enforce a claim against the
Borrower or its estate in any bankruptcy or insolvency case or proceeding or
otherwise;

(k) any action taken by any Guarantied Party if such action is authorized
hereby;

(l) any change in the corporate existence or structure of the Borrower or any
other Loan Party;

(m) any defense, set-off, counterclaim, recoupment or termination (other than a
defense of payment or performance) which may at any time be available to or be
asserted by any Guarantor or any other Person against any Guarantied Party;

(n) any applicable federal, state, local and foreign laws, rules and
regulations, orders, judgments, decrees and other determinations of any
Governmental Authority or arbitrator and common law affecting any term of any
Guarantor’s obligations under this Guarantee;

(o) any rescission, waiver, amendment or modification of, or release from any of
the terms or provisions of, any Loan Document or any other agreement, including
with respect to any other Guarantor under this Guarantee; or

 

Exhibit G – Page 5



--------------------------------------------------------------------------------

(p) any other act, omission or circumstance that might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor or any other
obligor on any obligations, other than the payment in full in cash of the
Obligations (other than indemnities and other contingent obligations not then
due and payable and as to which no claim has been made as of the time of
determination).

ARTICLE VI

Waivers

Each Guarantor hereby waives diligence, promptness, presentment, demand for
payment or performance and protest and notice of protest, notice of acceptance
and any other notice in respect of the Obligations or any part of them, and any
defense arising by reason of any disability or other defense of the Borrower or
any of its Subsidiaries or the unenforceability of the Obligations or any part
thereof from any cause or the cessation from any cause of the liability of the
Borrower or any of its Subsidiaries, other than any defense of payment in full
in cash of the Obligations. In connection with the foregoing, each Guarantor
covenants that its obligations hereunder shall not be discharged, except in
accordance with Article X or XV hereof.

ARTICLE VII

Reliance

Each Guarantor hereby assumes responsibility for keeping itself informed of the
financial condition of the Borrower and any endorser and other guarantor of all
or any part of the Obligations, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations, or any part thereof, that diligent
inquiry would reveal, and each Guarantor hereby agrees that no Guarantied Party
shall have any duty to advise any Guarantor of information known to it regarding
such condition or any such circumstances. In the event any Guarantied Party, in
its sole discretion, undertakes at any time or from time to time to provide any
such information to any Guarantor, such Guarantied Party shall be under no
obligation (a) to undertake any investigation not a part of its regular business
routine, (b) to disclose any information that such Guarantied Party, pursuant to
accepted or reasonable commercial finance or banking practices, wishes to
maintain confidential or (c) to make any other or future disclosures of such
information or any other information to any Guarantor.

ARTICLE VIII

Waiver of Subrogation and Contribution Rights

Until the Obligations have been paid in full in cash (other than indemnities and
other contingent obligations not then due and payable and as to which no claim
has been made as of the time of determination) and the Commitments have expired
or have been terminated, the Guarantors shall not enforce or otherwise exercise
any right of subrogation to any of the rights of the Guarantied Parties or any
part of them against the Borrower or any right of reimbursement, indemnity or
contribution or similar right against the Borrower by reason of this Guarantee
or by any payment made by any Guarantor in respect of the Obligations. No
failure on the part of the Borrower or any other Guarantor or Grantor to make
the payments required by Article III hereof (or any other payments required
under applicable law or otherwise) shall in any respect limit the obligations
and liabilities of any Guarantor with respect to its obligations hereunder, and
each Guarantor and Grantor shall remain liable for the full amount of the
obligations of such Guarantor hereunder.

 

Exhibit G – Page 6



--------------------------------------------------------------------------------

ARTICLE IX

Default; Remedies

The obligations of each Guarantor hereunder are independent of and separate from
the Obligations. Upon any Event of Default, the Administrative Agent may, at its
sole election, proceed directly and at once, without notice, against any
Guarantor to collect and recover the full amount or any portion of the
Obligations then due, without first proceeding against the Borrower or any other
guarantor of the Obligations, or joining the Borrower or any other guarantor in
any proceeding against any Guarantor.

ARTICLE X

Irrevocability

Subject to Article XV below, this Guarantee shall be irrevocable as to the
Obligations (or any part thereof) until the Commitments have expired or have
been terminated and the Obligations have been paid in full in cash (other than
indemnities and other contingent obligations not then due and payable and as to
which no claim has been made), at which time this Guarantee shall automatically
be cancelled. Upon such cancellation and at the written request of any Guarantor
or its successors or assigns, and at the cost and expense of such Guarantor or
its successors or assigns, the Administrative Agent shall execute in a timely
manner a satisfaction of this Guarantee and such instruments, documents or
agreements as are necessary or desirable to evidence the termination of this
Guarantee. Any execution and delivery of the instruments, documents and
agreements by the Administrative Agent pursuant to this Article X shall be
without recourse or warranty by the Administrative Agent.

ARTICLE XI

Setoff

If an Event of Default shall have occurred and be continuing, each Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by applicable law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of any Guarantor against any of and all the Obligations
held by such Lender or their respective Affiliates which are then due and
payable, irrespective of whether or not such Lender or Affiliate shall have made
any demand under this Guarantee and although any of the Obligations is owed to a
branch, office or Affiliate of such Lender different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness. The rights of
each Lender and their respective Affiliates under this Article XI are in
addition to other rights and remedies (including other rights of setoff) which
such Lender or their respective Affiliates may have. Each Lender agrees to
promptly notify the applicable Guarantor and the Administrative Agent after any
such setoff and application by such Lender, provided that the failure to give
such notice shall not affect the validity of such setoff and application.

ARTICLE XII

No Marshalling

Each Guarantor consents and agrees that no Guarantied Party or any Person acting
for or on behalf of any Guarantied Party shall be under any obligation to
marshal any assets in favor of any Guarantor or against or in payment of any or
all of the Obligations.

 

Exhibit G – Page 7



--------------------------------------------------------------------------------

ARTICLE XIII

Representations and Warranties

Each Guarantor hereby represents and warrants that the representations and
warranties as to it made by the Borrower in Article III of the Agreement with
respect to any Borrowing, on or after the date hereof, are true and correct in
all material respects on and as of the date of such Borrowing, except to the
extent any such representations and warranties are expressly limited to an
earlier date, in which case, on and as of the date of such Borrowing, such
representations and warranties are true and correct in all material respects as
of such specified earlier date; provided that, in each case, such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof.

ARTICLE XIV

Miscellaneous

SECTION 14.01. Successors and Assigns. This Guarantee shall be binding upon each
Guarantor and upon the successors and assigns of such Guarantors and shall inure
to the benefit of the Guarantied Parties and their respective successors and
assigns. The successors and assigns of the Guarantors and the Borrower shall
include their respective receivers, trustees and debtors-in-possession.

SECTION 14.02. Enforcement; Waivers; Amendments

(a) No delay on the part of any Guarantied Party in the exercise of any right or
remedy arising under this Guarantee, the Agreement, any other Loan Document or
otherwise with respect to all or any part of the Obligations or any other
guaranty of or security for all or any part of the Obligations shall operate as
a waiver thereof, and no single or partial exercise by any such Person of any
such right or remedy, or any abandonment or discontinuance of steps to enforce
such a right or remedy, shall preclude any other or further exercise thereof or
the exercise of any other right or remedy. The rights and remedies of the
Guarantied Parties hereunder are cumulative and are not exclusive of any rights
or remedies that they would otherwise have. Failure by any Guarantied Party at
any time or times hereafter to require strict performance by the Borrower, any
Guarantor, any other guarantor of all or any part of the Obligations or any
other Person of any provision, warranty, term or condition contained in any Loan
Document now or at any time hereafter executed by any such Persons and delivered
to any Guarantied Party shall not waive, affect or diminish any right of any
Guarantied Party at any time or times hereafter to demand strict performance
thereof and such right shall not be deemed to have been waived by any act
(except by a written instrument pursuant to Section 14.02(b)) or knowledge of
any Guarantied Party, or its respective agents, officers or employees. No waiver
of any provision of this Guarantee or consent to any departure by any Guarantor
therefrom shall in any event be effective unless the same shall be permitted by
a written instrument pursuant to Section 14.02(b), and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. No action by any Guarantied Party permitted hereunder shall in any
way affect or impair any Guarantied Party’s rights and remedies or the
obligations of any Guarantor under this Guarantee. Any determination by a court
of competent jurisdiction of the amount of any principal or interest owing by
the Borrower to a Guarantied Party shall be conclusive and binding on each
Guarantor irrespective of whether such Guarantor was a party to the suit or
action in which such determination was made.

(b) None of the terms or provisions of this Guarantee may be waived, amended,
supplemented or modified except pursuant to an agreement in writing entered into
by the Guarantors and the Administrative Agent with the consent of the Required
Lenders.

 

Exhibit G – Page 8



--------------------------------------------------------------------------------

SECTION 14.03. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Guarantee shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York and sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Guarantee, or for recognition or enforcement of any judgment, and each party
hereto hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined solely in such New
York State or, to the extent permitted by law, in such Federal court. Each party
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guarantee in any court referred to in
paragraph (b) of this Section. Each party hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party hereto hereby irrevocably consents to service of process in the
manner provided for notices in Section 9.01 of the Agreement. Nothing in this
Guarantee will affect the right of any party to this Guarantee to serve process
in any other manner permitted by law.

SECTION 14.04. Certain Terms. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth in the Agreement), (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Guarantee in its
entirety and not to any particular provision hereof, (d) all references herein
to Articles, Sections and Exhibits shall be construed to refer to Articles and
Sections of, and Exhibits to, this Guarantee, (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including
intellectual property, cash, securities, accounts and contract rights, (f) with
respect to the determination of any period of time, the word “from” means “from
and including” and the word “to” means “to but excluding” and (g) reference to
any law, rule or regulation means such as amended, modified, codified or
reenacted, in whole or in part, and in effect from time to time.

SECTION 14.05. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTEE OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER

 

Exhibit G – Page 9



--------------------------------------------------------------------------------

PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS GUARANTEE BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

SECTION 14.06. Notices. Any notice or other communication herein required or
permitted shall be given as provided in Section 9.01 of the Agreement and, in
the case of any Guarantor, to such Guarantor in care of the Borrower.

SECTION 14.07. Severability. Wherever possible, each provision of this Guarantee
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guarantee shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guarantee.

SECTION 14.08. Additional Guarantors. Each of the Guarantors agrees that, if,
pursuant to Section 9.09 of the Agreement, the Borrower desires any Subsidiary
to become a Guarantor hereunder, such Subsidiary shall execute and deliver to
the Administrative Agent a Guarantee Supplement in substantially the form of
Exhibit A (Guarantee Supplement) attached hereto and shall thereafter become a
Guarantor for all purposes and to the same extent as if originally a party
hereto and shall be bound by and entitled to the rights, benefits and
obligations of this Guarantee. The rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Subsidiary as a party to this Guarantee.

SECTION 14.09. Expenses; Indemnification. (a) Each Guarantor agrees to pay or
reimburse the Administrative Agent and each of the other Guarantied Parties upon
demand for all out-of-pocket expenses incurred by the Administrative Agent or
any other Guarantied Party, including the fees, charges and disbursements of any
counsel for the Administrative Agent or any other Guarantied Party, in
connection with the enforcement of this Guarantee against such Guarantor or the
exercise or enforcement of any other right or remedy available in connection
herewith or therewith.

(b) The Guarantors jointly and severally agree to indemnify and hold harmless
each Guarantied Party and the other Indemnitees as provided in Section 9.03(b)
of the Agreement as if each reference in such Section to “the Borrower” was a
reference to “the Guarantors” and with the same force and effect as if such
Guarantors were parties to the Agreement.

(c) Any amounts payable as provided in paragraphs (a) and (b) of this Section
shall be additional Obligations guaranteed hereby. All amounts due under
paragraph (a) or (b) of this Section shall be payable promptly after written
demand therefor.

SECTION 14.10. Waiver of Consequential Damages. TO THE EXTENT PERMITTED BY
APPLICABLE LAW AND WITHOUT LIMITING IN ANY WAY THE BORROWER’S AND THE
GUARANTORS’ OBLIGATIONS HEREUNDER (INCLUDING THE GUARANTORS’ OBLIGATIONS SET
FORTH IN SECTIONS 14.09(a) AND 14.09(b)), NO PARTY HERETO SHALL ASSERT, OR
PERMIT ANY OF ITS AFFILIATES OR RELATED PARTIES TO ASSERT, AND EACH PARTY HERETO
HEREBY WAIVES, ANY CLAIM AGAINST EACH OTHER SUCH PERSON (AND, IN THE CASE OF THE
BORROWER OR ANY GUARANTOR, ANY GUARANTIED PARTY AND ANY OTHER INDEMNITEE), ON
ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE
DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION
WITH, OR AS A RESULT OF, THIS GUARANTEE OR ANY OTHER LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE TRANSACTIONS
CONTEMPLATED HEREBY, ANY LOAN OR THE USE OF THE PROCEEDS THEREOF.

 

Exhibit G – Page 10



--------------------------------------------------------------------------------

SECTION 14.11. Entire Agreement. This Guarantee, taken together with all of the
other Loan Documents executed and delivered by the Guarantors, represents the
entire agreement and understanding of the parties hereto and supersedes all
prior understandings, written and oral, relating to the subject matter hereof.

SECTION 14.12. Counterparts. This Guarantee may be executed in any number of
separate counterparts and by different parties in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple counterparts and attached to a single counterpart so that
all signature pages are attached to the same document. Delivery of an executed
counterpart by facsimile transmission or electronic mail shall be effective as
delivery of a manually executed counterpart.

SECTION 14.13. Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Guarantee and shall not
affect the construction of, or be taken into consideration in interpreting, this
Guarantee.

SECTION 14.14. Certain Acknowledgements and Agreements. Each Guarantor hereby
acknowledges the provisions of Section 2.16 of the Agreement and agrees to be
bound by such provisions with the same force and effect, and to the same extent,
as if such Guarantor was a party to the Agreement.

ARTICLE XV

Termination

In addition to termination in accordance with Article X, so long as no Default
has occurred and is continuing under the Loan Documents (or would result from
such release), (a) if all of the capital stock of a Guarantor that is owned by
the Borrower or a Subsidiary is sold or otherwise disposed of in a transaction
or transactions permitted by the Agreement or (b) in the event that, immediately
after giving effect to the release of any Guarantor hereunder, all of the
Indebtedness of the Non-Guarantor Subsidiaries is permitted under Section 6.01
of the Agreement, then, in each case, promptly following the Borrower’s request
and at the cost and expense of the Borrower, the Administrative Agent shall
execute a release of such Guarantor from this Guarantee. Any execution and
delivery of any such release by the Administrative Agent shall be without
recourse or warranty by the Administrative Agent.

[Signature Pages Follow]

 

Exhibit G – Page 11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Guarantee has been duly executed by the Guarantors as
of the day and year first set forth above.

 

[NAME OF GUARANTOR] By:  

 

  Name:   Title: ACKNOWLEDGED AND AGREED as of the date first above written: THE
ROYAL BANK OF SCOTLAND PLC, as Administrative Agent By:  

 

  Name:   Title:

[SIGNATURE PAGE TO GUARANTEE]



--------------------------------------------------------------------------------

EXHIBIT A TO

SUBSIDIARY GUARANTEE

GUARANTEE SUPPLEMENT

The undersigned hereby agrees to be bound as a Guarantor for purposes of the
Subsidiary Guarantee, dated as of [                 ,     ] (the “Guarantee”),
among certain Subsidiaries of Marathon Petroleum Corporation, a Delaware
corporation, listed on the signature pages thereof or becoming party thereto
pursuant to the terms thereof and acknowledged by The Royal Bank of Scotland
plc, in its capacity as the Administrative Agent, and the undersigned hereby
acknowledges receipt of a copy of the Guarantee. Each reference to a “Guarantor”
in the Guarantee shall be deemed to include the undersigned.

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Article XIII of the Guarantee applicable to it is
true and correct on and as the date hereof as if made on and as of such date.

This Guarantee Supplement may be executed in any number of separate counterparts
and by different parties in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Signature pages may be detached from
multiple counterparts and attached to a single counterpart so that all signature
pages are attached to the same document. Delivery of an executed counterpart by
facsimile transmission or electronic mail shall be effective as delivery of a
manually executed counterpart.

This Guarantee Supplement shall be construed in accordance with and governed by
the law of the State of New York.

Capitalized terms used herein but not defined herein are used with the meanings
given them in the Guarantee.

IN WITNESS WHEREOF, the undersigned has caused this Guarantee Supplement to be
duly executed and delivered as of                  ,     .

 

[NAME OF GUARANTOR] By:  

 

  Name:   Title:

 

ACKNOWLEDGED AND AGREED as of the date first above written: THE ROYAL BANK OF
SCOTLAND PLC, as Administrative Agent By:  

 

Name:   Title:  

[SIGNATURE PAGE TO GUARANTEE SUPPLEMENT]



--------------------------------------------------------------------------------

EXHIBIT H

MARATHON PETROLEUM CORPORATION

Responsible Officer’s Certificate

[            ], 2014

This Responsible Officer’s Certificate (this “Certificate”) is delivered
pursuant to Section 5.01(h) of that certain Term Loan Agreement dated as of
August 26, 2014 (the “Agreement”), among Marathon Petroleum Corporation, a
Delaware corporation (“Borrower”), the Lenders parties thereto and The Royal
Bank of Scotland plc, as Administrative Agent. As used in this Certificate,
“Original Acquisition Agreement” means the Acquisition Agreement, in the form of
the final Acquisition Agreement dated May 21, 2014 and filed as an exhibit to
the Borrower’s Form 8-K filed with the SEC on May 27, 2014. Capitalized terms
used herein and not defined shall have the meanings attributed to them in the
Agreement.

The undersigned, a Responsible Officer of the Borrower, does hereby certify on
behalf of the Borrower as follows:

1. The Acquisition is within the Borrower’s and Speedway’s corporate and company
powers and has been duly authorized by all necessary corporate and company
action.

2. Consummation of the Acquisition (a) did not require any consent or approval
of, registration or filing with, or any other action by, any Governmental
Authority, except such as have been obtained or made and are in full force and
effect and any applicable waiting periods have expired without any action being
taken or threatened by any Governmental Authority which would restrain or
prevent the Acquisition, and (b) does not violate or result in a default under
any material indenture or material agreement (as defined in Regulation S-X under
the Exchange Act) binding upon the Borrower or any of its Subsidiaries.

3. The Acquisition has been consummated in all material respects in compliance
with applicable laws, regulatory approvals and orders of Governmental
Authorities.

4. The Acquisition has been consummated in accordance with the material terms of
the Acquisition Agreement.

5. [No provision of the Original Acquisition Agreement has been waived, amended,
supplemented or otherwise modified in a manner that would reasonably be expected
to have a material adverse effect on the Borrower and its Subsidiaries, taken as
a whole.]

OR

5. [No provision of the Original Acquisition Agreement has been waived, amended,
supplemented or otherwise modified in a manner that would reasonably be expected
to have a material adverse effect on the Borrower and its Subsidiaries, taken as
a whole, except with the prior written consent of RBS Securities Inc. and The
Bank of Tokyo-Mitsubishi UFJ, Ltd.]

[Signature on the following page.]

 

Exhibit H – Page 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereunto set his hand as of the date set
forth above.

 

MARATHON PETROLEUM CORPORATION By:  

 

  Name:   Title:

Signature Page to Responsible Officer’s Certificate